  Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 1 of 123 PageID #:1024



                              IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


JPMORGAN CHASE BANK,N.A. et al,

                                       Plaintiffs,
                                                                       Case No. 18-cv-03447
         V.

                                                                       Hon. Andrea R. Wood
BERNARD S. BLACK,et al.

                                       Defendants.


              DEFENDANTS AND COUNTER-PLAINTIFFS BERNARD S. BLACK
     AND SAMUEL BLACK^S EMERGENCY MOTION FOR INJUNCTIVE RELIEF


         Defendants and Counter-Plaintiffs, Bernard S. Black ("Bernard") and Samuel Black

("Samuel"), individually and as trustees of certain trusts, by their undersigned attorneys, move

this Court for the entry of emergency injunctive relief, including a preliminary injunction,

against defendants Anthony Dain ("Dain"), Jeanette Goodwin ("Goodwin"), and Joanne Black

("Joarme"): (a) directing Dain, Goodwin and Joanne to discontinue their efforts to have Bernard

held in contempt in the Denver Probate Court in Colorado for not turning over the assets that are

the subject of this interpleader action; (b) directing Dain, Goodwin and Joanne to take such

actions as are reasonable to have the bench warrant issued by the Denver Probate Court against

Bernard on October 3, 2019 vacated; and (c) restraining and enjoining Dain, Goodwin and

Joanne from taking or supporting actions or litigation activity in other forums to seek a turnover

of the funds that are the subject of this interpleader action, including actions or litigation activity

in other forums to punish, or seek to hold in contempt, Bernard or Samuel for not turning over

such assets while this case remains pending. In support, Bernard and Samuel state:

         1.       On August 23, 2019, Bernard and Samuel (collectively, the "Trustees") filed a

motion for preliminary injunction. Rather than repeating the arguments set forth therein, copies


{5094/00005/00646415.DOCX/}                          1
  Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 2 of 123 PageID #:1024



of the Trustees' motion and their reply brief in support of that motion are attached hereto as

Exhibit A and B, respectively, and the arguments set forth therein are incorporated by this

reference.


         2.       On May 15, 2019, in response to a motion Plaintiffs JP Morgan Chase Bank,

National Association and J.P. Morgan Securities, LLC (collectively, "Chase") filed, this Court

ruled:


         The Court previously ordered [Chase] to post a bond of $4.2 million, which
         would be satisfied by a bond issued by [Chase's] surety. Travelers Casualty and
         Surety Company of America(Dkt. No.[26]).[Chase has] now filed an unopposed
         motion to waive renewal of the surety bond (Dkt. No. [66]). [Chase's] motion
         (Dkt. No. [66]) is granted. IT IS FURTHER ORDERED that [Chase] shall not
         allow any withdrawals of the interpleader assets from the accounts or execute any
         instructions with respect to the interpleader assets, without prior approval from
         the Court. Such approval shall be sought by written motion with due notice
         provided to all Defendants.

Under this order, attached as Exhibit C, Chase "shall not" allow any transfer of the interpleader

assets, without first making a written motion seeking authority to do so, which Chase has not

done.


         3.       This court issued a clarifying order on June 12, 2019:

                  The Court's prior order dated 5/15/2019 [68] is amended to preclude any party
                  from seeking to enforce any court order requiring, or otherwise seek to effectuate,
                  any turnover or withdrawal of the interpleader assets from the accounts held by
                  [Chase], withoutfirst filing a motion with this Court seeking approval for such
                  withdrawal.

(See June 12, 2019 Minute Entry, emphasis added.) Under the clear language of this order, if

"any party," including Joanne, wishes to obtain or enforce any court order "seek[ing] to

effectuate, any turnover or withdrawal of the interpleader assets," an initial mandatory step is for

that party to file a motion with this court, seeking approval for that action. Instead, Joanne

(through her counsel, Lisa DiPonio) ignored this express ruling by filing a motion in the Denver

Probate Court, seeking remedial and punitive contempt against Bernard.

{5094/00005/00646415.DOCX/}                        2
  Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 3 of 123 PageID #:1024




         4.       In their motion for preliminary injunction, the Trustees sought relief authorized

under 28 U.S.C.A. §2361, which grants this Court the ability to "enter [an] order restraining [all

claimants to this proceeding] from instituting or prosecuting any proceeding in any State or

United States court affecting the property, instrument or obligation involved in the interpleader

action until further order ofthe court."


         5.       On August 26, 2019, Chase filed a motion seeking similar injunctive relief under

Section 2361.


         6.       As explained in those motions, the "property" that is the subject of this

interpleader action is the approximately $4 million held in bank and brokerage accounts at Chase

for two trusts that Renata Black created prior to her death (the "Interpleader Assets"). Turnover

of trust assets to the Denver Probate Court is the sole action by Bernard and Samuel that the

Denver Probate Court ordered on April 27, 2018. It is the sole action that Joanne is seeking to

enforce by pursing a contempt action to enforce that order in the Denver Probate Court.

         7.       As also set out in the previously-filed injunction motions and in the interpleader

complaint that Chase filed in this case, the Interpleader Assets, which are held in accounts at

Chase, are, and have been, the subject of litigation in many forums around the country, including

in two federal court cases in New York, multiple state court cases in Illinois, a case pending in

the Denver Probate Court in Colorado, estate litigation in New York, and a Financial Industry

Regulatory Authority(FINRA)arbitration between some ofthe parties.

         8.       As previously explained. Chase filed this interpleader action because it was

subject to contradictory court orders and an arbitration award in multiple forums, as well as

future potentially contradictory orders, concerning the disposition of the Interpleader Assets.

Chase^ therefore, requested that this Court "[rjestrain Defendants from instituting or prosecuting



{5094/00005/00646415.DOCX/}                       3
  Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 4 of 123 PageID #:1024



any proceeding in any State or United States court, or other forum, affecting the Property

involved in this interpleader action until further order of Court."(Complaint at p. 19).

         9.       Since that time, some of the claimants to the Interpleader Assets in this case -

Bernard, Samuel, Olga Dal and Katherine Litvak - have complied with this court's orders, and

have not sought turnover of the interpleader assets in other forums.

         10.      Dain, Goodwin and Joanne, however, have ignored this Court's June 12, 2019

order and have sought to hold Bernard in contempt in the Denver Probate Court for not turning

over the Interpleader Assets to that court in accordance with a prior order of that court.'
(Complaint, Exhibit 1). More specifically, on May 10, 2019, Joanne's Colorado attorney filed a

Motion and Affidavit for Citation for Contempt of Court (the "Contempt Motion", a copy of

which is attached hereto as Exhibit D)against Bernard in the Denver Probate Court, seeking to

hold Bernard in contempt for "willfully, intentionally, and in bad faith violat[ing] th[at] Court's

April 27, 2018 Order by refusing to return, or even make any effort to return, the funds ...."

(Contempt Motion at ^2). After this motion expired, Joanne's counsel amended and renewed the

motion on July 23, 2019, well after the dates when this Court entered specific orders against

parties taking actions to seek a turnover of the Interpleader Assets without leave of court, and

without informing the Denver Probate Court of this Court's June 12, 2019 order. Dain and

Goodwin have supported the Contempt Motion, as their attorney, Peter Stasiewicz, admitted at

the recent September 27, 2019,court hearing on the Trustees' and Chase's injunction motions.

         11.      At a hearing on September 27,2019,this Court said, among other things;

         THE COURT: Why isn't Joanne Black in violation of my order for any of the claimants
         in this case not to take any steps to seek turnover of these assets without filing a motion
         here with notice so that could be resolved here?..,



' As previously explained, the Trustees appealed the Denver Probate Court's order to the Colorado Court of
Appeals. The bases for the appeal include lack of subject matter and personal Jurisdiction.

{5094/00005/00646415.00CX/}                               4
  Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 5 of 123 PageID #:1024



         My order that I entered here covers all of the claimants. It was entered without any
         opposition or objection and indicates that none of the claimants here are to try to effect a
         tumover ofthese assets without first providing notice by means of motion, written notice,
         or it says by means of motion in this case, which she did not do.


         THE COURT: But somebody, somebody could come forward and say not - that I want
         to increase the litigation on this issue ~ but somebody could be filing a motion for her to
         find her in contempt of my order for trying to do this without first coming here, and filing
         written notice, and giving people an opportunity to be heard.

(See transcript of September 27, 2019 hearing at pp. 12-13. A copy of that transcript is attached

hereto as Exhibit E.)

         12.      Bernard then filed a motion in the Denver Probate Court to dismiss Joanne's

motion for contempt (a copy of this motion is attached hereto as Exhibit F), arguing, among

other things, that Bernard could not comply with the Denver Probate Court's order to turn over

the Interpleader Assets based on this Court's orders. Bernard quoted the foregoing passages

from the September 27, 2019 hearing transcript to provide notice to Joanne's counsel of this

Court's view that Joanne appeared to be violating this Court's orders in pursuing contempt

against Bernard in the Denver Probate Court.

         13.      Nonetheless, on October 3, 2019, Joanne's counsel appeared before the Denver

Probate Court to support her contempt motion, and the court entered an order granting the

request of Joanne's attorney as follows:

         FOR THE ISSUANCE OF A BENCH WARRANT FOR MR. BLACK'S
         FAILURE TO APPEAR IS GRANTED. ORDERED: A BENCH WARRANT
         SHALL ISSUE FOR THE ARREST OF BERNARD BLACK DUE TO HIS
         FAILURE TO APPEAR TO ANSWER THE CONTEMPT CITATION. CASH
         BOND IS ORDERED IN THE SUM OF $4,500,000.00, THE AMOUNT OF
         THE JUDGMENTS ENTERED AGAINST MR. BLACK. THE MOTION TO
        [DISMISS]IS DENIED.

A copy of the Denver Probate Court's order is attached hereto as Exhibit G.




{5094/00005/00646415.DOCX/}
 Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 6 of 123 PageID #:1024



         14.      It is important to recognize that Joanne, supported by Dain and Goodwin, is

seeking to have Bernard held in contempt, and the bench warrant was issued against him, solely

because Bernard has not turned over the Interpleader Assets to the Denver Probate Court as that

court ordered him to do. No other grounds are asserted for seeking to hold Bernard in contempt

other than his failure to turn over the Interpleader Assets to that court as ordered by that court.

         15.      At bottom, despite the orders of this Court, an arbitration award, and citations to

discover assets in Illinois, all of which freeze and prevent turnover of the Interpleader Assets,

pending resolution by this Court of the competing claims to the Interpleader Assets, Joanne,

supported by Dain and Goodwin, has continued to seek to hold Bernard in contempt in the

Denver Probate Court for not turning over the Interpleader Assets to that court. Moreover,those

efforts have resulted in Bernard now being subject to arrest by order of the Denver Probate Court

on October 3,2019.

         16.      As previously explained, 28 U.S.C.A. §2361 expressly grants this Court the

ability to "enter its order restraining [all claimants to these proceedings] from instituting or

prosecuting any proceeding in any State or United States court affecting the property, instrument

or obligation involved in the interpleader action until further order of the court." See also,

Executive Risk Indent. Inc. v. Speltz & Weis, LLC, 2009 WL 3380972 (N.D. 111.); Construction

Industry Retirement Fund of Roclford v. Kasper Trucking, Inc., 1991 WL 544259 (N.D. 111.).

The policy rationale behind §2361 is to recognize a federal court's power to enter an order

whenever there are pending or threatened court proceedings that will destroy the effectiveness of

the interpleader suit or the enforceability of the interpleader judgment. Section 2361 reduces the

possibility of inconsistent determinations or the inequitable distribution of the fund. New York

Life Ins. Co. v. Apostolidis, 841 F.Supp.2d 711 (E.D.N.Y. 2012); U.S. v. Major Oil Corp., 583



{5094/00005/00646415.DOCX/)                       6
 Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 7 of 123 PageID #:1024




F.2d 1152 (10th Cir. 1978); 4 Moore's Federal Practice, § 22.04[5][a](Matthew Bender 3d Ed.)

("The utility of interpleader as a device for efficient, consistent resolution of a multi-sided

dispute would be threatened if several courts could litigate the issues underlying the interpleader

case simultaneously. Absent self-restraint of the parties, the only way to ensure that there will

not be overlapping litigation is to have the interpleader court issue an injunction against other

proceedings. In response. Congress empowered courts hearing statutory interpleader cases to

enjoin other proceedings—in state courts or federal district courts—relating to the stake.").

         17.      Emergency relief in the form of a temporary restraining order and preliminary

injunction is necessary because Joanne, Dain and Goodwin have pursued action in Colorado in

direct violation of this Court's orders, and in a manner inconsistent with the purpose of this case.

As a matter of equity and to ensure that the purposes of this interpleader action are furthered, this

Court should order Dain, Goodwin and Joanne to cease and desist from efforts to have Bernard

held in contempt in the Denver Probate Court in Colorado for not turning over the assets that are

the subject of this interpleader action and take such actions as are reasonable to have the bench

warrant issued by the Denver Probate Court against Bernard on October 3, 2019 vacated. This

Court further should enjoin Dain, Goodwin and Joanne, and any of their agents or attorneys,

from initiating or prosecuting any action in any court proceeding, including in the Denver

Probate Court, to seek a transfer of the Interpleader Assets or to hold Bernard and/or Samuel in

contempt of court or otherwise liable for any action or inaction regarding the Interpleader Assets,

except after first seeking and obtaining leave of this court in compliance with this Court's June

12,2019 order.

         WHEREFORE,Bernard and Samuel respectfully request that this Court enter emergency

injunctive relief, including a preliminary injunction, against defendants Dain, Goodwin and



{5094/00005/00646415.DOCX/)                      7
  Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 8 of 123 PageID #:1024



Joanne: (a) directing Dain, Goodwin and Joanne to discontinue efforts to have Bernard held in

contempt in the Denver Probate Court in Colorado for not turning over the Interpleader Assets;

(b) directing Dain, Goodwin and Joanne to take such actions as are reasonable to have the bench

warrant issued by the Denver Probate Court against Bernard on October 3, 2019 vacated; and (c)

restraining and enjoining Dain, Goodwin and Joanne from taking or supporting actions or

litigation activity in other forums to seek a turnover of Interpleader Assets, including actions or

litigation activity in other forums to punish, or seek to hold in contempt, Bernard or Samuel for

not turning over such assets while this case remains pending, and to enter such any other and

further relief as equity and justice require.

                                                Respectfully submitted,

                                                BERNARD S. BLACK,individually and as Trustee
                                                of the 2013 Trust, the SNT and the Issue Trust, and
                                                SAMUEL BLACK, as Trustee of the 2013 Trust,
                                                the SNT and the Issue Trust



                                                By:/s/Brad S. Gravson
                                                    One of Their Attorneys




Benjamin N. Feder(ARDC# 6277452)
Brad S. Grayson(ARDC# 6196336)
Samantha E. Weissbluth(ARDC# 6244095)
Strauss Malk & Feder LLP
135 Revere Drive
Northbrook, IL 60062
(847)562-1400(Tel.)
(847)562-1422(Fax)
bfeder@straussmalk.com
bgravson@straussmalk.com




{5094/00005/00646415.DOCX/}
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 9 of 123 PageID #:1024




                     Exhibit A
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 10 of 123 PageID #:1024
     Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 1 of 32 PagelD #:793




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 JPMORGAN CHASE BANK,N.A. et al.

                                        Plaintiffs,
                                                                      Case No. 18-cv-03447
          V,

                                                                      Hon. Andiea R. Wood
 BERNARD S. BLACK,et al.

                                        Defendants.


            DEFENDANTS AND COUNTER-PLAINTIFFS BERNARD S.BLACK
           AND SAMUEL BLACK'S MOTION FOR PRELIMINARY INJUNCTION


          Defendants and Counter-Plaintiff Bernard S. Black C'Bemard^*) and Samuel Black

 ("Samuel*^,individually and as trustees ofcertain trusts, by their undersigned attorneys, move this

 Court for the entry ofa preliminary injunction against defendants Anthony Dain C*Dain"),Jeanette

 Goodwin(**Goodwin**), and Joatme Black("Joanne"), directing Joanne to withdraw her contempt

 motion against Bernard in the Denver Probate Court in Colorado, and enjoining Dain, Goodwin

 and Joanne from taking or supporting actions or litigation activity in other forums to seek a

 turnover ofthe funds that are the subject ofthis interpleader action,including actions or litigation

 activity in other forums to punish, or seek to hold in contempt, Bernard or Samuel for not turning

 over such funds while this case remains pending. In support, Bemard and Samuel state:

          1.      On May 15,2018, JP Morgan Chase Bank, National Association and J.P. Morgan

 Securities, LLC (collectively,"Chase")commenced these proceedings by filing a Complaint for

 Interpleader and Declaratory Relief. The "property" that is the subject ofthis interpleader action

 is the approximately $4 million held in bank and brokerage accounts at Chase for two trusts that

  Renata Black created prior to her death. One ofthose trusts, which the parties refer to by shorthand

  as the"Issue Trust", is for the benefit ofBemard and his children. The second trust, often referred



  ^a94/00005A»637317.DCa(/3}
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 11 of 123 PageID #:1024
     Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 2 of 32 PagelD #:793




 to by the parties as the **SNT*,is a supplemental needs trust that was established for the benefit of

 Joanne during her lifetime. Then, upon Joanne^s death, the assets of the SNT are directed to the

 Issue Trust for the benefit of Bernard and his children.

         2.       As set out in the Complaint,the funds in the Issue Trust and SNT accounts at Chase

 are the subject of litigation in many forums around the country, including in two federal court

 cases in New York, multiple state court cases in Illinois, a case pending in the Denver Probate

 Court in Colorado, estate litigation in New York, and a Financial Industry Regulatory Authority

 (FINRA)arbitration between some ofthe parties.

         3.       Chase filed this interpleader action because it was subject to contradictory court

 orders and an arbitration award in multiple forums, as well as future potentially contradictory

 orders,concerning the disposition ofthe funds held in the subject trust accounts. In its prayer for

 relief, therefore. Chase requested that this Court ''[rjestrain Defendants from instituting or

 prosecuting any proceeding in any State or United States court, or other forum, affecting the

 Property involved in this interpleader action until further order of Court.**(Complaint at p. 19).

         4.        Although this Court initially ordered Chase to post a surety bond in lieu of

 depositing tl^ assets in the trust accounts into this Court's registry,this Court later waived renewal

 ofthat surety bond on Chase's motion,subject to the expressed condition that:"[Chase]shall not

 allow any withdrawals ofthe interpleader assets from the accounts or execute any instructions with

 respect to the interpleader assets, without prior approval from the Court. Such approval shall be

 sought by written motion with due notice provided to all Defendants."(Minute Entry dated May

  15,2019).

         5.       This Court then, after discussion with and between the parties in open court at a

 subsequent hearing,supplemented that order *to preclude any party firom seeking to enforce any



 {5094/00005/OQ637317.00CX/3)                      2
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 12 of 123 PageID #:1024
     Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 3 of 32 PagelD #:793




 court order requiring, or otherwise seek to eiSectuate, any turnover or withdrawal of the

 interpleader assets from the accounts held by [Chase] without first filing a motion with this Court

 seeking approval for such withdrawal."(Minute Entry dated June 12,2019).

         6.       The parties to this case include Katherine Litvak("Litvak")and Olga Dal("Dal"),

  who arejudgment creditors ofthe two trusts. Since the inception ofthis case,they have not taken

 any actions to seek to enforce theirjudgments against the funds in the trust accounts held by Chase,

 and have confirmed to Bernard and Samuel that they intend to comply with this court*s primacy

 and its orders of May 19 and June 12, 2019 and not take any actions with respect to the trust

  account funds while this case remains pending.

         7.       The remaining defendants- Dain,Goodwin and Joanne - have ignored this Court's

 orders and have each taken or supported action in the Denver Probate Court seeldng to hold

  Bernard in contempt for not turning over the trust assets to that Court More specifically,on April

 27, 2018, the Denver Probate Court had ordered that the trust assets at issue in this proceeding

 "shall be immediately returned and placed into the Registry ofthe Denver Probate Court pending

 further proceedings regarding disposition ofsaid funds."(Complaint,Exhibit 1,emphasis added).

  This was one of the competing claims to the trust account assets that led to the filing of this

 interpleader case.

         8.       Notably, Bernard and Samuel have appealed the Denver Probate Court's order to

 the Colorado Court ofAppeals.The bases for the appeal include lack ofsubject matter and personal

 jurisdiction. The Colorado Court of Appeals has already vacated and remanded a prior order of

 the Denver Probate Court for failure to make jurisdictional findings. Bernard and Samuel believe

 that the April 27,2018 order will be reversed as well. Their appeal has been fully briefed,and oral

 argument is expected in the first half of2020,although no date has yet been set.



 {S094/0(n0S/0(»37317nOCX/3}                       3
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 13 of 123 PageID #:1024
     Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 4 of 32 PagelD #:793




         9.       In the meantime,prior the filing ofthis case, Litvak and Dal,asjudgment creditors,

  had served Chase with citations to discover assets in two Circuit Court of Cook County, Illinois

 cases. Those citations contain injunctive prohibitions against any transfer of those fimds.

  Consequently,Chase cannot transfer funds in violation ofthose citations.

         10.      Moreover,a freeze on the vast majority ofthe trust assets at issue in this proceeding

  was imposed by a March 23,2018 award in a FINRA arbitration proceeding that involved some

 ofthe parties to this case. Bernard and Samuel had sought to allow time for their challenge to the

  actions of the Denver Probate Court, including their challenges to the Denver Probate Court's

 jurisdiction. The FINRA order applies until **final order of pending litigation in the Colorado

  Courts." (FINRA order ^5,a copy of which is attached as Exhibit A).

         11.      The fimds in the trust accounts that are the subject ofthis interpleader action also

  are the subject of other litigation around the country which potentially could lead to further

 inconsistent orders with respect to the disposition ofthe trust assets held in the Chase accounts.

         12.      On May 10, 2019, however, despite the pendency of this action, the effect of the

  Citations to Discover Assets in the Illinois state court proceedings and the FINRA arbitration

 award referenced above,each ofwhich effectively hasfrozen the assets in the Chase trust accounts,

  Joanne's Colorado counsel filed a Motion and Affidavit for Citation for Contempt of Court (the

 "Contempt Motion",a copy ofwhich is attached hereto as Exhibit B)against Bernard in the Denver

  Probate Court, seeking to hold Bemard in contempt for "willfully, intentionally, and in bad faith

  violat[ing] th[at] Court's April 27, 2018 Order by refusing to return, or even make any effort to

  return,the funds ...."(Contempt Motion at^).

          13.     The Contempt Motion fiirther states,"[a]s to the accounts on which [Bemard] is a

  holder and a signor, he has the immediate ability to effect transfer to the Court's Registry, directly


 (S094/000(»/00&373i7.00a/3}                        4
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 14 of 123 PageID #:1024
     Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 5 of 32 PagelD #:793




  and/or through cooperation with other account holders,such as his son Samuel Black and Trustee

  Anthony Dain."{Id. at ^3). That, however, was not true.'

           14.      Dain and Goodwin have supported the Contempt Motion. Movants are informed

  and believe that Joanne's counsel in Colorado is accepting advice from them and that Dain and

  Goodwin have supported her efforts in seeking to have the Denver Probate Court hold Bernard in

  contempt for not transferring the trust account funds held at Chase to the Denver Probate Court

  registry.

           15.      Joanne,through counsel,as advised by Dain and Goodwin,renewed the Contempt

  Motion on July 23, 2019, without informing the Denver Probate Court of this Court's May 15,

  2019 and June 12,2019 orders.

           16.     The renewed Contempt Motion is in direct violation ofthis Court's orders. Yet, at

  a mediation conference held on May 21,2019,Goodwin stated to Bernard that he would be served

  with the contempt citation if he appeared at the mediation in person. Dain then caused Bernard to

  be served with the renewed Contempt Citation on August 7, 2019, following a deposition at a

  location in New York City known to Dain, but not known to any other party to this case. The

  renewed Contempt Motion is now set to be presented to the Denver Probate Court on October 3,

  2019. (A copy ofthat contempt citation is attached hereto as Exhibit C.)

           17.      Bernard cannot comply,and has not been able to comply at all relevant times, with

  the Denver Probate Court's April 27,2018 Order because ofthe restrictions against transfer ofthe

  funds imposed in this case, by the aforementioned March 23,2018 FINRA arbitration award,and




 'Indeed,the Denver Probate Court has entered orders to the effect that only Dain may act for the SNT,not Bernard
  or Samuel. Thus, Dain, not Bernard, is die one who, under the Denver Probate Court orders, would have to cause a
  transfer ofany iiinds held in SNT accounts to the Denver Probate Court registry.

  (5D94/0000S/0Q637317.0OCX/3}                            5
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 15 of 123 PageID #:1024
     Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 6 of 32 PagelD #:793




  because ofthe injunctive prohibitions of pending Citations to Discover Assets served on Chase in

 two Illinois state court proceedings.(See Complaint at i{|10-l 1).

          18.      However,all ofthose orders,awards and processes,including the orders entered by

  this Court, have not stopped Joanne &om continuing to seek to hold Bernard in contempt in the

  Denver Probate Court for not turning over the fiinds held by Chase that are the subject of this

  interpleader action. Indeed,in August,2019,

          19.      While Joanne has not appeared in this action, she is a defendant and was served

  with process by Chase. (See Affidavit of Service attached as Exhibit D hereto.) More recently,

 Joanne was served with a copy of Bernard and SarouePs counterclaim in this action, as well as

  with this Court's May 15,2019 and June 12, 2019 orders. (See Affidavit of Service attached as

  Exhibit E hereto.) Therefore, Joaime has been joined to these proceedings as a party, has been

 served with process in this case,and has been served with the relevant orders entered by this Court

  which both restrict the transfer ofthe trust assets held by Chase and restrict the parties from taking

  actions seeking to transfer or otherwise dispose ofthose assets.

         20.       28 U.S.C.A. §2361 grants this Court the ability to "enter its order restraining [all

  claimants to these proceedings] from instituting or prosecuting any proceeding in any State or

  United States court affecting the property, instrument or obligation involved in the interpleader

  action until furtherorder ofthe court." See also, Executive Risk Indent. Inc. v. Speltz & Weis, LLC,

  2009 WL 3380972 (N.D. 111.); Construction Industry Retirement Fund of Roclford v. Kasper

  Trucking, Inc., 1991 WL 544259(N.D. 111.).

          21.      The policy rationale behind §2361 is to recognize a federal court's power to enter

  an order whenever there are pending or threatened court proceedings that will destroy the

  effectiveness of the interpleader suit or the enfbrceability of the interpleader judgment. Section


 {S094/Q00OS/00837317.OOCX/3}                       6
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 16 of 123 PageID #:1024
     Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 7 of 32 PagelD #:793




 2361 reduces the possibility of inconsistent determinations or the inequitable distribution of the

 fund. New York Life Ins. Co. v. ApostoHdis, 841 F.Supp.2d 711 (E.D.N.Y. 2012); U.S. v. Major

 Oil Corp., 583 F.2d 1152(10th Cir. 1978); 4 Moore's Federal Practice, § 22.04[5][a](Matthew

 Bender 3d Ed.)("The utility of interpleader as a device for efficient, consistent resolution of a

 multi-sided dispute would be threatened if several courts could litigate the issues underlying the

 interpleader case simultaneously. Absent self-restraint of the parties, the only way to ensure that

 there will not be overlapping litigation is to have the interpleader court issue an injunction against

 other proceedings. In response, Congress empowered courts hearing statutory interpleader cases

 to enjoin other proceedings—in state courts or federal district courts—^relating to the stake.")

          22.      An injunction is necessary in this case because Joanne, Dain, and Goodwin, far

 from exercising self-restraint, have continued to pursue litigation in Colorado in direct violation

 of this court^s orders, and in a manner inconsistent with the purpose of this case. Under these

 circumstances,issuance ofan injunction under §2361 is entirely consistent with this Court's proper

 exercise of discretion. Shell Pipe Line Corp. v. West Texas Marketing Corp., 540 F.Supp. 1155
 (S.D.Texas 1982).

          23.      To further the purpose ofthis proceeding and the express powers granted to it under

  applicable law, this Court should order Joarme to withdraw her Contempt Motion. This Court

 further should enjoin Dain, Goodwin and Joanne, and any of their agents or attorneys, from

  initiating or prosecuting any action in any court proceeding,including in the Denver Probate Court

  in Colorado,to seek a transfer ofthe trust funds held by Chase that are the subject ofthis action or

  to hold Bernard and/or Samuel in contempt ofcourt or otherwise liable for any action or inaction

  regarding the assets at issue in this case,except after first seeking and obtaining leave ofthis court

  in compliance with this Court's orders ofMay 15 and June 12,2019.


  {5094/00005A)0837317.00CX/3}                      7
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 17 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 8 of 32 PagelD #:793




         WHEREFORE, Bernard and Samuel respectfully request that this Court enter an order

 directing Joanne to withdraw the Contempt Motion that she filed in the Denver Probate Court,

 enjoining Dain, Goodwin and Joanne, and any of their agents or attorneys, from initiating or

 prosecuting any action in any court proceeding, including in the Denver Probate Court, to seek

 recovery of,or a transfer ofthe funds held in the trust accounts at Chase that are the subject ofthis

 action and further from initiating or prosecuting any action in any other court to hold Bernard

 and/or Samuel in contempt of court or otherwise liable for any action or inaction regarding the

 assets at issue in these proceedings while this case remains pending, and to enter such any other

 and further relief as equity and justice require.




                                                Respectfully submitted,

                                                BERNARD S. BLACK,individually and as Trustee
                                                of the 2013 Trust, the SNT and the Issue Trust, and
                                                SAMUEL BLACK,as Trustee ofthe 2013 Trust,the
                                                SNT and the Issue Trust



                                                Bv:/s/Biad S. Gravson
                                                     One ofTheir Attorneys




 Benjamin N.Feder(ARDC# 6277452)
 Brad S. Grayson(ARDC# 6196336)
 Samantha E. Weissbluth(ARDC# 6244095)
 Strauss Malk & Feder LLP
 135 Revere Drive
 Northbrook,IL 60062
 (847)562-1400(Tel.)
 (847)562-1422(Fax)
  bfeder@straussmalk.com
  bgravson@straussmalk.com


 {SO94/0O00S/0O637317.OCa/3}
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 18 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 9 of 32 PagelD #:793




          EXHIBIT A
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 19 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 10 of 32 PagelD #:793




                                                Awam
                             FINRA Office of Dtapute Reaolutkm


    In the Matter ofthe Art)itration Between:

    CialmBnte                                           Case Number 16.02822
    Bernard S.Black and Samuel H. Black,
    as Trustees ofthe Irrevocable Trust
    Ibrthe Benefh ofthe Issue of Renata Black

         vs.


    ResDondents                                                       Chicago. IRInols
    JPMorgan Chase Bank, NA and
    J.P. Morgan Securities, LLC


    Consolidated with:
                                                        Case Number 1603146
    Ctefmants
    Bernard S. Black and Samuel H. Black,
    as Tnistees ofthe Suppiemmital Needs Trust
    for the BmieRt of Joanne Black

         vs.


    Reaowidente
    JPMoigan Chase Bank,NA and
    J.P. Morgan Securftlee, LLC

    Nature ofthe Depute:Customers vs. Member and Non-Member

    This case was decided by an aU-public panel.
                              REPRESENTATION OF PARTIES

    For ClaimaiTts Bernard S. Biack and Samuel H.^ck,as Trustees(rf both the
    Irrevocable Trust &»-the Benefit of the Issue of Renata Biack and the Supplemental
    Needs Trustft^ the Benefit of Joanna Black fClaknants'^: Michael H.Schaalmem,Esq.,
    Hailing & Cayo,S.C., Milwaukee,Wisconsin.

    For Resporutent J.P. Morgan Securities. LLC CJPMS** or"Respondenf): Kenneth Berg,
    Esq., UlmerS Berne, LLP, Chtoago, Illinois.

    Respondent JPMorgan Chase Bank, NA fChase Bank")did ru>t submit to FINRA
    Jurtedictton.
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 20 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 11 of 32 PagelD #:793


    FINRA Office of Dispute Resoiullon
    Artffiration No. 16^»2822(consol. w/ 1G»03146)




                                         CASE INFORMATION

    FiNRA Case No. 16-02822:
    Statement €(t Claim filed ^tly by Bernard S. Black and Samuel H. Black,as Tnistees
    of the lirevocabie Trustfn- the Benefit of the Issue of Renata Black on or about
    September 23,2016.
    Bemaid S. Black signed the Submteskin Agreement September 23,2016.
    Samuel H. Blai^ signed the Submission Agreement September 23,2016.

    Statement of Answer filed by JPMS on or about December 19,2016.
    JPMS signed the Submteslcm Agreement December 13,2016.

    RNRA Case Wo. 164)3146:
    Statement of Claim fSed Jointly by Bernard S. Black and Samuel H.Black,as Trustees
    of the Supplemental Needs Tnetfor the Benefited Joanne Blacken or about October
    26,2016.
    Bernard S.Black signed the Submission Agreement October 26,2016.
    Samuel H.Blsnk signed the Submteslon Agreement October 26,2016.

    Statement of Answer fBed by JPMS on or about December 19,2016.
    JPMS ^ned the Submls^n Agreement December 13,2016.

                                           CASE SUMMARY


    RNRA Case No. 16-n9ft^;
    Bernard S. Black and Samuel H.Black,as Trustees of the Irrevocable Trustfbrthe
    Ben^of the Issue of Renata Black(Issue Trust"or"IT)asserted the fiillovidng causes
    of atiSoK oonver^n, breach of contract, and breach offMudary duty. Bernard S. Black
    arui Samuel H.Black,as Trustees of the Issue Tnist alleged that JPMS impermlssibly
    froze accounts ofthe Issue Trust and prevented the trustees fncHn making necessary


    Uifim specfikaiiy admitted In the StatsmentofAnswer,JPMS denied the allegations
    m^in the Statement of Claim and asserted various affirmative ctefenses.

    FiNRA Case Na 16-03146:
    Bernard S.Black and Samuel H. Black, as Trustees of the Supplementai Needs Trust
    for the Benefitof Joanne BlaDk("SNT)asserted the following causes of action:
    conver^on, breach of contract,and breach offiduciary duty. Bernard S.Black and
    Samuel H. Black,as Trustees ofthe SNT alleged that JPf/^ Impermlssibly froze
    accounts ofthe SNT,removed Bernard S. Black's access to tte trust account
    ^Btemaitsfor a period offive months,and prevented a majority oftrusteesfrom acting
    on behalf ofthe trust, including makir^ necessary and pn^d^ursements of the SNT
    funds. Bernard 8.Black and Samuel H. Bteck,as Trustees ofthe SNT further alleged
    JPMS knowii^ly permitted a single trustee to make withdrawalsfrom the accounts
    wittKnit a^eement or consentfrom his oo-trustees, permitted this trustee to make
    vrithdrawalsfor purposes not authorized by the trust instruments, and permfited this
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 21 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 12 of 32 PagelD #:793


    FINRA OfRce of Dteputa Reschitton
    ArbSra^nNa 16-02822(con8ol.w/16^146)


    trustee to make wtthdrawate for punwses not authorized by an improperly obtained
    coifft Older ttiat this trustee purported to rely on.

    Urtfess spedfteal^ admitted In the Statianent of Answer* JPMS denied the aUsgations
    made in the Stertmnentof Claim and ^serted various affirmative defenses.



                 Mn 1fi-n9«p0;
    In the Statement of Clakn, Bernard S. Black and Samuel H.Bfeck,as Trustees of the
    Issue Trust requested thatthe Panel:

       1)require Respondents to unfreeze the Issue Trest accounts and restore Bernard 8.
         Black's authority to make disbursmnentsfrom the Issue Tnist accounts;
       2)award Claimants damages equal to the addffional interest payments and other
         expenses incurred t)y Ore Issue Trust bsnefl(^sies due to JPMS restricting
         disbursements from the Issue Trest accounts;
       3)award Claimants costs arul fees of this action* Including reasonable attorneys'
         fees and costs of this action; and
       4)grant such other and further reti^ as domed Just and proper.

    In the Statmnent of Answer,JPMS requested that the Panel not adjudicate these claims
    because PINRA is an Inappropriate forum. Alternatively, the Panel should dismtes
    these cfeims on the merits.

    PiNRA Case No. 16«03146:
    In fee Statement of Claim, Bernard S.Blade and Samuel H.Black,as Trustees of the
    SNT requested that the Panel:

       1)require Respondents to unfreeze the SNT accounts and restore Bernard S.
         Black's authoriiy to manage and make disbursementsfrom the SNT accounts;
       2)bar Respondentsfrom seeking orfdiowing Court Orders ooncemlr^ the SNT
         from the Denver Probate Court ot other cmrrts thatlade Jurisdiction over the SNT
          and its assets;
       3)award Claimants damages,in the amount offunds that JPMS allowed the alleged
          co«trustee A.D. to wffiidraw from the SNT accounts, plus interest thereon;
       4)award Claimants costs and fees of this actfen,Induding reasonable attomeys*
         fees and costs of this action; and
       5)grant siroh other arxf further relief as deem^ neoessaiy.Just, and proper.

    In the Statementof Answer,JPMS rer^ested that the Panel not adjudicate these daims
    because FINRA to an inappropriata fonim. Altemathrely,the Panel should dismtes
    these daims on the merits.

    At the dose of the hearing,Claimants requested thatthe freeze on the Issue Trust and
    SNT Trust be modfied to prohibit the withdrawal of anyfunds to pay litlgatfen reteted
    expenses,Irut to allow withdrawals forthe needs ofthe respective l)endiclarfes.
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 22 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 13 of 32 PagelD #:793


    FINRA Office of Dispute Resolution
    Artffir^mNo. 16-02822(oonsoL w/1&03146)
    A¥ffin^Pm4offf


                          OTHER ISSUES CONSIDERED AMD DECIDED

    The ArbMors acknowledge that they have each read the pleadings and               other


    On or atKHit Novamt^er 17» 2016. Respomtent JPMorgan Chase Bank. N A notified
    FINRA that It is not a memlter or associated person of FINRA and did not vcduntarily
    sutsmk to arbitration. Therefbie.the Panel made no determination with respect to
    Claimants'claims against Respondent JPMmgan Chase Bank. NA

    On or about December 20,2016,JPMSfOed a Motion to Decline Arbitration, or In the
    aitemabve. Motion to Consolidate. On or atxrut January 6.2017, Claimants filed a
    Response to Motion to Dedkie Arbitration, or in the altemative, ftMon to Consolidate.
    On or about Febnmiy 14,2017,the Director of FINRA Office of Dispute Resolution
    denied JPMS'Motoi to Decline Aibftratlon and referred JPMS'Moiton to ConsoHdate to
    the Panel appointed In this matter. On or about April 19.2017,a pie-hearing call was
    held with the Panel for oral arguments on JPMS'Motion to Consolidate. In Its Order
    dated April 19,2017,the Panel granted JPMS'Motion to Consoltoate FINRA Case No.
    16-02a22and FINRA Case No. 16-03146. FINRA Case No. 16-02622 was desfgnated
    as the master case.

    On or about July 25.2017,ClaimantsfBed a Motion for Pr^iminary Inunction. On or
    about August 1,2017,JPMS filed its CHijectlon to Claimants' Motion fbr Preliminary
    Injunction and a Motion to Stay. On or about August 28,2017,Claimants filed a F^ly
    In Support of their Motion for Prellmtoary Injunction. On or about August 31.2017.
    JPMSfiled a Reply In Support of Its Motton to Stay. In its Order dated August31,2017,
    the Panel denied both pmrfies' mottoris.

    Prior to closing argisnents on February 15,2018,counsel for Claimants moved that the
    pleadr^ be amended to conform to the proof. Counsel fbr JPMS ooncuned. The
    Panel granted the request For FINRA Ci^ No. 16-02822: Claimants seek an Order
    requk^ Respondents to unfioeze the Issue Trust to allow Claimants access to
    withdraw funds to pay graduate schod-related costs for his ls»ie. Fbr FINRA Case No.
    16-03146: Claimants waive any daim to damages and seek specific perfbrmance to
    prevent the withdrawal offundsfrom the SNT to pay lltigaflorHeiated expenses until
    thereisafinaliullngon whether the Denver Probate Court hasjurisdiction over the
    SNT.

    The parttos present at the hearing have agreed that the Award In this matter may be
    exMsuted In counterpart copies or that a handwritten,signed Award may be entered.

                                            award

    After con^ertng the pleadings,the testimony and evidence presented at the hearing,
    the Panel has deckled In full and final resotufion of the issues submitted fbr
    determination asfollows:
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 23 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 14 of 32 PagelD #:793


    FINRA Officd of        Resolution
    AftitfationNa 16422822(consoLw/16-03146)
    ^gffiOLfitoaMa

                                             mmm
           1. On December 19» 1997, Renata Btedc set up two(2)tiusts, a SNT fbrthe
                bmtefit of her daughter Joanne Black into which two^kds of her as^ts were
                to go,and an ITfor the ben^of her son Berrmrd S.Blacks his children
                into which one4hlrd of her assets were to go. She named Bernard S.Black
                as Executorof her Estate. Renata Black died on May 1,2012.

           2. These Trusts are held at JPMS,pursuant to arrangements with Trustees of
                b(^ Trusts.

           3. Currently. Trustees of the SNT are: A.D., Bernard S. Black and Samuel H.
                Black;Tnmtees erfthe IT are: Bernard S. Black and Samuel H.Black.

           4. Because of conflicting dalins,instrucflons and directkms to JPMSfrom
              Trustees of the SNT and Trustees of the IT,including but not limited to
              assets,the distribution d assets, the expenditures of assets and the
                owner^Ip of assets, Respotdent, pursuant to its account agreements with
                Trustees of the IT and the SNT, hasfrozen assets in both Trusts and seeks to
                continue this freeze pending court orders or mutual agreementof the
                Trusts of the SNT and the IT.

           5.         .                        ,         ,
                breach offiduciary duty, and breach of contract; each of which allegatitms
                Respondent has denied,and which allegations are without merit
           6. At the hearing,the parties' motion to conform the fitoadings to the proof was
                granted.

           7. a)Claimants withdrew their recfuestfor monetary damages.
                b)Claimants requested thatthe freeze imposed upon the SNT be lifted,
                except contfouefor llflgation matters.

                c)Clalmaiits requested that the freeze Imposed upon the IT be lifted,
                especialiy     regard to education expensesfor the Bernard Black cNldren
                bmefciaries, except continue to be imposed for litigation matters.

                d)Respondent requested that the freeze on both Trusts continue until final
                order of Colorado courts onjurisdicllonal matters,find tum-over orders from
                ilOnois courts,or until the Trustees otherwise agree in writing.

           6. Each parly urged the Panel to exercise its equitable powers in resolution of
                tto dilute bdween the parties.
           9. Litigation matters Involving the Trusts,the Tn^tees and persons involved in
                the Tn»ts are penifing in various courts,including, inter alia:
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 24 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 15 of 32 PagelD #:793


    RNRA Office of Dispute Resotutton
    ArtHration No. 16-02822(consoLwf 16^146}
    AvwmtPacmeofO




                 Black, at at. vs. Dain,^al, Civil Action No. 1238(ED NY);
                 6/ac^ efa/, v.          ef a/., Case No. 16-cv430(ED NY);
                 yfvaA V. Wrtgtey, etal,. Case No. 17-cv-10i (ND III.);
                 In the nrnttarafJomtrm           Case No. 12PR 1772(Denver);
                 Renata B^ck £steto»(Sunos^'s Court)(NY);and
                 Goodwin,as Conservs^rv. Black,etal.,(Circuit Court, Cook County).

          10. Thusfer, approximate $1,000,0(^.00 has tseen expended in the SNT for
              purposes of(H^on,and appioximatBly the same amount has been
              expended In the IT for purposes of tffigation, inducting approximately
               $200,000.00 owed in loans to the IT.

          11. At the current time there remains approximateiy $1,500,000.00 in assets in
               the IT and $3,200,000.00 in asrats in the SNT.

          12. The use of assets in both Trusts to fund Htigatton against or involving
              Trustees, adminlstraloie,fam% members and incfividuats in connection with
              the Trusts has dissipated sffisets In each Trust and unless curtailed, will
               omtinue to(to so to the diriment ofthe benefic^es ofthe Trusts.

          13. The freeze imposed by JPM8 In both Trusts,(xrevents the use of trust
               assets for the benefit ofthe respective beneficiaries. i.e.. Joanne Black in
               the SNT and Bernard S. Black stkI hte children in the IT.

                                            ORDER

          1. JPMS is directed and ord^ed tofreeze and continue to freeze assets in both
              the IT and the SNTfor use of and in connection with litigatkm expenses,costs
              or attorneys'fees in matters ofany sort indudlng but not limltMi to matters
              involving or relating to each Trust. Tnjstee,administrator, conservator or
              family member.

          2. JPMS Is directed and ordered to freeze assets In the IT or the SNT for use or
              for purposes of paying for any monetaiy damages assessed against Bernard
              S. Black in other proceedings and for use or for purposes of repaying loans to
              Bernard S. Black and/or the IT or SNT.

          3. JPMS specifically Is authorized,directed and ordwed upon request by SNT
             Trusteefs), exceptfor tffis^tlon matters as referenced above,to expend SNT
              assets for the t>enefit of Joanne Black,including hgc personal needs,dothtng,
              food,living arrangements,travel, and entertainment

          4. JPMS specificatiy te authorized, directed and ordered upon request by IT
             Tru8tee(8), exceptas referenced above,to expend IT assets for the benefit of
             Bernard S. Black's trust berwficiaiy diBdren.for purposes ofthe beneftefary
              children's educationai expenses.
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 25 of 123 PageID #:1024
    Case: l:18-cv-03447 Document#: 76 Filed: 08/23/19 Page 16 of 32 PagelD #:793


    RNRA Office of DlsputB Rosolutini
    Artffinrtlon No. 164)2822(coraolw/16-03146)


           5. Paragraphs 1,2,3 arui 4 of this Order shall rernatn in effect until final order of
              pending litigation in the Colorado Couits,or unless and untii Trustees of the
              IT and Trusts ofthe SNT in writing to JPMS mutually agree to withdrawals
               from the 8NT or the IT.or both, whi^ agieementCs)shall be honored by
               JPMS.

           6. Claims against JPMS for convert,breach ofHdudary duty and breach of
              contract are dismissed,and Claimants'requestfor attorneys'fees is denied.



    Pursuant to the Code of Arbitration Prcxredure.the following fees are assessed:

    Filing Fees
    FINRA Office of Dispute Resolution assessed a filing fee* for each claim:

              Initial Oaim Rling Fee                                              =$ 1.575.00
    *Tho fiSng foe Is made up ofa noihmfundabte and a reU/ndabte portkm.

    Member Fees
    Memberfees are assessed to each memberfirm that is a party in these proceedings or
    to the memberfirm that employed the assodaled person at the time ofthe events ^vbig
    rise to the dispute. Accordingly,as a party, JPMS Is assessed the following:

              Member Surchar^                                                     ^1.900.00
              Member Process Fee                                                  =$ 3.750.00

    Postponement Fees
    Postponements granted during these procmdlngs finr which fees ware assessed or
    waived:

    November 13-17 and 20-21.2017.imstoimement remiestad bv JPMS                 =? 1,125.00
    Total Postponement Fees                                                      s=$ 1.125.00

    The Panel has assessed $1,125.00 ofthe ad^nimmentfees to Respondent JPMS.

    Discoverv-Related iilotlon FOe
    Fees apptyfor each decision rendered on a dlscoveryHfelated motion.

    Two(2)dedsions on discovery-related nmtions on the papers
    with one(1)arbitrator @$200.00/dectelon                                      =$ 400.OO
    JPMS submitted two(Zi discoverv-reiatBd motiorB
    Total Dlscoveiy-Related Motion Fees                                           »$ 400.00

    The Panel has assessed $200.00 of the disooveiy-related motion feesjointly and
    severally to Claimants.
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 26 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 17 of 32 PagelD #:793


    FINRA OfRce of DJsputfl Itosduttei
    Af|}8ralionNo. 164)2822(ooraoLw/164)3146}
    Awa«IPaae8of9


   The Panel has             $200.00 of the discxiveiy-reiated motion fees to Respondent
   4PMS.

    Hearing Session Fees and Aaaesstnents
    The Panel has assessed hearing season fees fcH'each session oondutried. A session is
    any meetir^ between the parties and the arbHrator(8), including a pre-hearing
    conference with the arbHiatorfs), that lastsfour(4)hours or less. Fees associatsd with
   these proceedings are:

    Three(3)pre-hearing sessions vrith the Panel@$1,125.00/6es8ion          =$ 3,375.00
    Pre-hearing confiBiences: March 7.2017            1 session
                               Apnl 19,2017              1 session
                               January 10,2018           1 s^lon

    Eght(8)hearing sessions@$1,125.0D/8ession                               ^ 9,000.00
    Hearfog Dates:         February 12,1^18             2sessions
                           February 13,2018             2sessions
                               February 14.2018         2sessions
                               Fehniafv15.2018
   Total Hearing Sessfon Fees                                               s$12.375.00

   The Panel has assessed $4,387.50 ofthe hearir^ session feesJointly and severally to
    Oaimants.

   The Panel has assessed $7,987.50 ofthe hearing session fees to Re^ndent JPMS.


    All balances are payalrie to RNRA Office of Dispute Resolution and are due upon
    receipt
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 27 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 18 of 32 PagelD #:793


    Rh»A Office of Ofeputa Rfisolutfon
    AfbMonNa 16-02822(ocnsoLvv/16-03146}
    Award Pane ftof8



                                     ARBITRATION PAMEL


        Robert S.Sugaiman                       -           Public Arbitialor, PreskUng Chairperson
        Pamela A.Kentra                         -           Public Arbitrator
        EBzabeth C.Simon                        -           Put^Ic Arbitrator

    1, the undersigned Arbitrator, tk> hereby affirm that i am the Indivkiual described herem
    and who executed this Instrument, which is my award.

    Qmprrfffifi mwmm'slflnatMras



    /s/ Robert S.Sugaiman                                           March 22,2018
    Robert S.Sugarman                                              Signature Date
    Public ArbMor,Presiding Chairperson


    /s/ Pam^a A.Kentra                                              March 23.2018
    Pam^a A.Kentra                                                  Signature Date
    Public ArtiitiatDr


    fe/Elizabeth C.Simon                                            March 22.2018
    Qlzabeth C.Simon                                                Signature Date
    Publte Arbitrator




    March 23.2018
    Date of Service(For RNRA Ofitee of Dispute Resolution ofRce use only)
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 28 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 19 of 32 PagelD #:793



     RNRA Office of Oisputs ResGluflon
     AfbMtohb.                         1643146)



                                      AMITRATION P^EL

          R^rtS^Sugarman                                 Public Arbitrator, Presiding ChaUperson
          Pamela A.Kof^                                  Public Arbitfator
          Qlzab^C.SInum                                  PidrScAii^tor

      n
      ami wbo exacutad this instrument, which Is my award.

      CMttsuyrina Aitiftiatefs'Slgnatmas




                   ^rman                                         SgnatiiierDale
      Public Arbltibh^, Presidii^ Qtairperson



      PameteA.)CBntra                                            Signature Date
      Pid}9c Arbitrator




      EfliabethC.Simon                                           Signature Date
      Pub^Arbfiiator




      DateofService 9^rPII^ Office of C^sfHita Resdiition otfioe use only)
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 29 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 20 of 32 PagelD #:793



      RNRAOIIted of Oisputo Resotutton
      ArbMonNo, 164X2822(consol. wn64}314S)



                                     ARBITRATION PAWEL

          Robert S.Sugarman                                 Public Arbitrator. Presiding Chairperson
         Pamela A. Kenba                                    Public Arbitrator
         Elizabeth a S^n                                    Publte Arbitrator

     i, the undersigned ArtMtrator, do hereby afRrm that I am the individual described herein
     and who executed this Instrument, which is my award.

     Coiictifrlna Afbltratom'Slgnatuiea




     Robert S.Sugarman                                              Signature Date
     Public Arbitrator. Presldhig Chairperson

                                     -




     Pamela A Kentra                                                Signature Date
     Public Arbitrator




     Elizabeth C.Simon                                             S^nature Date
     PubBcArbibator




     Date ofService(For FINRA Offioe of Dispute Resotutfon office use only)
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 30 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 21 of 32 PagelD #:793



     RNRAOfBceof Di^nitaResotufion
     AitttreSonNo. 18412822(eonsoL vwT 16^14^
     AYffirriPBgflgflfS


                                     ARBITRATiON PANEL

         Robert S. Si^arman                                   Public Arbitrator, Presiding Chairperson
         PametaA.Kentra                                       Public Arbitrator
         Elizabeth C.^mon                                     Public Arbitrator

     1, the undersigned ArbKiator, cto hereby afRrm that I mi the indhrldud described herein
     arwl who executed this instriment, which Is riiy award
     CoiwiwIiMAihHtatBitfaniatinBa




     Roberts. Sugarman                                               Signature Date
    Put^c Arbitrator, Presiding Chairperson



    Pamela A. Kentra                                                 Signature Date
    PubSc Arbitrator



                jUi  i
               C.Simon
                                                                                      3lO>1

    PubiidArbitrator




    Date ofService(For FINRA Office of Dispute Resolution office use only)
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 31 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 22 of 32 PagelD #:793




           EXHIBIT B
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 32 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 23 of 32 PagelD #:793




     Pfobate Court
     Denver Coimty.Colofedo                                                           FaaxMPRtansootMr
     CourtAdthesa:                                                                 OTVa00tMIYQF08RieR.00
     1437 Baimcck Street
     Denver.CO 80202                                                                     UAY 10 20f9

     tN THEINTEREST OF:

     .KMNNEBLAOI,

     Protected Person.
                                                                              ^       COURTimONUY ^
     LbaOffM»,Esq..#22707                                                  CaseNumben
     Court AppdntadCoun^for Joanne Black
     7931S.BiDadW3y,#348                                                    12PR1772
     Lhteton,CO80122
     tSPonfobwSirm^ocincastft^                                              Dtv^ton          Courtroom 230
     (903)95S208tr
     fbKC303)734-10ra

         VB^ED HOTION AHO AFFtDAVIT FOR CITATION FOR CONTEBVTOF COURT

     Lisa D9P<Btb, Esq.fCounseF)on beh^ of her dbnt Joanne Black, atstea Bemaitf Bbck has faSeA to oomp^
        ofdere(rfthb ooiataefsSowa:

    1. On Apifi 27,2018 thte Court iBinied 88 CMo-Re: CX>A Remand,onterfng Bernard Oacfc to do the lioBowiRg:
        (Brieily dasoSra whatdie Oldersaysand attach a copy ofthe s^ned Ordtf.)
                                                                                                          5. 2013. and

        pteeettemtetotheReotetivofthftDftiMiffl'Pw^                  In that Amfl 27^18 Otdw.the Court afPnwd.
        amraw oihar things, ttat vte hte diadrimaf Bernard Black mlaapnreoiteted Conaefv^walrfp effsets end
                                                                                                                 US&
        IflQTtesuftTntttandrisBwhgr                            ^      ^ 1*r                               ^
        iWa Qnten en June 2a. 2018. ttia Court of                                         ft!r. BTadds motton to siav.
        Thus,the Awfl 27.2018 OlderiMialnstorffad and Mr. Black remahwotrfloatedtocompltf.




     2. Aaofthia data,die other party owes me a totti of$                ,fiw        (numbered payments)
        paymeid(8)hittieamouiit(8)of8                   .that were oidmed to have been made by thefoSow^
        datefsV


           □andiSor
        Othen (tdentay eNectly what the mho'party has dona^ or failBd to do, bi vtoimion <d the Older.)


     ^1818     il7/19   VBta^MCrncmiUm/tfiFIOAVirFORCriAlKniFORCONTBIPTOFCOURT
     e 2018 OciDmdoJntfcfatP8|»a<tiUBilteittate«te Coats ofCdWBdo                            ftsalefS
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 33 of 123 PageID #:1024
   Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 24 of 32 PagelD #:793




         tp wttum. or enten inake aw gffimt to reton. fteJUmte ha dteedaliiad and       ttwm Ih     CWrt RftflfelTYt
         Ml




    3. Pescfftd ®iy drcumatences which may aJhsw that tho other party has the fsesent aMHy to comply wfth the
         Onfer As the Court mav igcaH from tha evhtence                 ^     Conseiv^pn^ awictenfiafv

         Pamela ton: BamfudBteidc to an ai»6iin*hfiMef and sfancff ofan


         ehrnkmL AstoflmaceountBonwhtehheEaatelderairirftmof.hehasthelnnifWffiateal^
         to fee Comfa Rentstiv. tfltedltf anri/g Haaiah coaoaiaiiDn with other accmmf hnWem,            m
                  Black and Tiuetea Arithcrw PaliL As^                                           dfedelmed Roth IRA
         ftrnda. he can at a mli^um       M                        rfiiiAm In e«aefitia raton to the iec^.amt^:^
         mwftttffln. hecan seek courtasBWwnnft In ontefno Ihe return offhe fUncte.




    4.
    Cto Mav IS and Jutv 6.2018. Anthony Oafn ennaKed BemanI             Imntoiftw him » comp&f m M fiQMrfft APrfl
    27. 2018 OwiBf. Theaa ftmaCs am attached. Mr. aiack tenoied hrilh mmtwtfB             mmm. m fwaifflv m
    Mowemher 19. 2018. durtno hte datmrifinn fa a Fedmal DIsiitrt Couit case iirnuaht bv Ws wife gmln^ m,
    WrtfltffY. m             dntf m         m,                      m
    InriudlM the Acrfl 27.201ft Older. l^rinahlsifla«rt»nv.Mf.mBidcwa8deseTm»igf^OidPter2017aMrrffl^^
    elBclnmfetenste erf funds Old of dm Suppten^t Weeds Tm^
    iBcaill.fthadaiilhoffaedMr.DalntefleO^aeteheMhanSNTiOTrfceiaaemiCOUtrfatCtewtePOTalftnnav'a^^
    ntoteastonal's fees nemled to protect Joarwe Black from Mf. Blacfc^ depredatkms;dw Cdtnt qirfw^ Mr»^P


    ohtecteiwterBaaonahlanasB. Hoii«tfaf. tustafferttmOftfnherailTheafftwcn Wserffeodpns vrftflnnv^^
    ttmQMfltwgcdiMteoveinte<hflin.Mr.aacfc8unBnfilknislvwBmo»mmaBdtemcvedf^                                  Kofimt
    trandlBnedttw funds into a home eouftvBita of cieditaccctint held bvhfen and hte wife,ateo at          TfllapnW
    offhteBne ofCTBdlt to then late-drew on that Imme eoullv Bna of aedft and hansfeired tlu»e f^da dWt ftf
    Chase fttto an account ha set UP at Northvtew Bank. As the Court inav lecaB ft bsimd an mnereenev Onte^
    MolfOTfarlnfaniif'r"0H»mbora-^7oirferinoftfr.Black(DtBtumtha.ftindstoflmCha8eSNTaflCmtm, In
    ttwt Cteilef. the Court simad                  that ft Tnids that this Court has conthwhw htrfsrtloftm OVagJfe
    conseTvatorettfamattm aim Barnard Blade vrtwsafvad as tha fipnnOTConsetvatarm aaMimedhydfeCfflfft,';

    ^leto       urns   VEi«RB>MQmottANo/dviaAwmcirAnoNf^coNiB^<»'ootHr
     d201SCaIoiB{toJu£eblOepsttnMntft>rtaobilf»OetntoofCotDi8(to                           Paso2«f9
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 25 of 32 PagelD #:793
    a»ia-Mf.lMnli««maiiBiiai.l«lhiteflMDa«ii«l»iaM»eBuitto8aak«ai«wallBlwi8nd8OTiminW.1l^ I
    oaamiaa. AiiilB«mg|irtteailBllgiiiatnii<nmtlianinBiw«inmChagBtoNiiiHwtew.andlW<teilw8lrtltWB
    IrehnteaMwdaamlhadBttliaterffliaSOTaee^^                 AeamfOfihBretewartiiiiltllMOfMf.Blacl^WW^
    ia,aiiLitomtousBMfisaitoL&am.BfflaB!H2B.ssi«i^BQJasi6diriii^a-ii&i^BaiiLte
                                                                                                                27.
    6. Th6fel»8itiAI»8na8t^ofeNecu6imorfnod$BBfiQnortheOnter.
    8. Th8«e8oii8fil1teo8ierpaftyffieoonti8iyl0ihaC3nf6rorttiiBcourt
    7. li«({nstthtBeouittof88i»anonla>toth8ottter|>ailytD8ppearbeteeth8oeurtata8p6effodBte8ndt!m8
       fora hearftig to diow cause why there has been a t^uia anilfor reAoal to comply with fl» Orto'ofthteco^
    8* {luueby leQiiesti
        ^BlRsiiisdEtf GomaiiipL i fe((uast that the Court find that the ottier party (8 in nnnerfiB) contempt of this
        Gourtfe Older. As described 8t»^ I attest ttat the laqsomBng lorty(1) <Sd not convey wffo foe Ontm;(2)
        hnaw offoe Order,and(3)hasthe presentabffily to eon^yrifo the Oidar.
           Asaresuttt requestfots courtIrnpcse thefisQowh^eancdojis:
            Blpayntentof my costsand reasoneiria altomay^foesIn ooftnecSon with this contempt pmceedfog;
            Slp^ment of a fine andfor fmprismuRmit unffl the other party, who has the jaeaent aliSty to oomirfy.
            pofofmstheact(a)ordered;
            andtor
        CaPimlthra Contrail I letpreetthat ttfoCcaiitliifo that           party fofopimlfiveooiiteinptoffols Courts
        Older.As described above,I attest that. Ireyoftd a rsaaonablQ dculit, the iBsporuilnp pariy(1)had lowuriedga
        ofttfoCrdo;(2)had theat^feooompty             foe Ofdai;and(3)wSlfolty refo^to oo«n(^with the Older.
           IfequeatthfocourtfoidfoattheomductoftheoatefpaitytobeofliBitatvatDtheairihorftyaRddi^iftyofthe
           Cotai andL to vfodfoate the i^irity of thla Gouft. to Impose a fine or food smrience of fotprisonrn^it, or
           both.
           nVtij IP. ^1*1
                                                            Address
                                                            Address                       1
     JK^IBIS   RmS VBtS!iB»UOnON/U4DAIVflMWiK)RCITAnONFORO»ITEBan'OFOOURr
     csmsoateado Jcdfctotftepatnwrtfarms tnlftaCew^                                        PagoSefS
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 34 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 26 of 32 PagelD #:793
                                                                                 U)
                                                                            ZipOotfe
                                                             (Area Code)HomeTetephone Number
                           Kxn'BMKaa                                               ioso
                 KCnARYPlffll^-state OP COLORADO              Area Code)WorkTeM»ne Number
                      HonsttED XB1D4024177
                 KTCOMMiSSOH OERRESJUN11.202Z
                     affirmed, or9^ to              met.      County of                                  .State of
                        .thte         /U      daveX        '          .20.
    tlvCommtMten Emb&bs: o   i! >1/                Z—                       2:
                                                                     TtoWPubil            Cledc
          N Is importantliiatthe iiarly aeciMd ofcontomi^read IhefbUowdng infbinialioii.
    A irartyaeeireed ofremedial eontemptlias thefollowing rtQhte:
        1. Thei^httotserepresmitBdlryaUnvjvi.
        2. Tire      to a hoaifrtg before a jmiicieioffHmr where tte court mustfffidtlmt you were subiect to a court
           onto; lliat you Iredtorewfodsa of SiatOidm; that you did not comply with tte Onto, that you had fire
           ablty tocomp^wtfiifits!Order,cmd thatyou havo the prosontabiQty to comply with that Onto.
     if you mefound to bo In rwnofe^ contemptofcourt,the court may nsqufre you to|»y the other parfy^ court costs
    ami atlcnreya tbea ooniteoled with the coiTtatot heartng,to psv a fore andtoto eeno an fmMbinejsQ emitBRoe
     untS you comply wHh the cr^Irml Older.
     Aprely            of puidforecoiiteiiaithaattiefti8(>Bfliifl i^fiitK
        1. tire rf^ to ba r^resented by a tewyar. if you cannot affionf a lawyer and If a JaQ mtence Is
              oontorffita&sd, you iinyap^fora ooiol'^WofittBd lawyer.
        2.' Thei^to       fiaf^aentenoe In exceaa ofiro di^is ccntempIatBd.
        3. Iflhejuj^Mtiated fire proeeeifttga,fireiWtD havethe catiwRptiiBttBT heard by a efferentJudge.
        4. Tireffidrtfoite8dfliiffitf(^fretoi^rtothech8RioofcoiitBfflDi
        & The ifoirt to ba preaisRed bmoomrt tadess mtd isiffi fire aOe^fionCa) In fire motion for omitempt is/are
              preven Ir^rond a raasonatda dotfot
        6. The rfohtto oonflrontmid cross-exsmlne an witnesses gainst you.
        7. The i^topreaentialevantwttffflsaes and evidence atthe hiring.
        a The ifohtto requestfire courtto fsareetibpoenaa to compel witnesses to)           and give testimony.
        a Thef^to remain ^ent
        10. Thereto tasfi^ on your own tiehafi. If you testify, ycu waive your r^htto remain intent and ttw other
              party may croseaxBirdne you.
         11. The rtghtto make a atBtamenton your own bah^ pifor to fire Intooaifion of aancfions,if you are ibund !n
              contemptofcourt
     If the court ffods beyond a reasonsdile doubt that you were autfieot to a tewftd court Onto, that you had
     icnowled^ of that Order, ttiat you had fire afafi^ to oomplywnh fiat Onto,-that you wWbf^^fod or refosbd to
     obG^ that Mm,and fiat aueh conduct wss offensive to fire aufitoitty and dto^ of the cout^ you nay be
     aantenoed to pay a ffire or aeive a aeidmica.
     JOFISIS RW3 VBUr^fiEOTtOMANOAFFiOAyrrFORGrrA-nONFOROONTBmOFOOUHT
     earnsOeiBBdpArtWRrDBpaiftBatttetaeteteOiaBtorfCoteBdtt                                PB9d4ors
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 35 of 123 PageID #:1024
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 36 of 123 PageID #:1024
    Case: l;18-cv-03447 Document #: 76 Filed: 08/23/19 Page 27 of 32 PagelD #:793




           EXHIBIT C
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 37 of 123 PageID #:1024
    CaseH:r3:6°cv=Q3447 Document #; 7G Filed: 00/23/19 Pacje 20 of 32 PayelD #;793




       Denver County Probate Court, Denver County,Ck^orado
       (totirt Address:
       1437 Barmoofc.Room 230
       Darner.CO 30208

       HI THE INTEREST OF:

       JOANNE BLACK,                                                                      ^ COURTUSEONLY ^
                                                                                    Case Number
       Protacfied PersOT.                                                           12PR1772


                                                                                    E^tston         Courtroom
                       ORDER TO ISSUE CfTATiON AND CITATiaM TO SHOW CAUSE
      To:Bent«ri Blade

      The Court, having twitmA the Verified Motion and Affidavit for Chafion for Contranpt of Court filed on May 10,
      2019, orddfs that the deric issue a Cflation to Show Catse to the party named to appear befne toe Court at a
      date and time certain.

      Date



                                 AHAS OTATKm toshow cause
      Yw are mdered to appear ti^toto CttJrt at toe piaoe,date and time listedireUnv to showmtsa.IT any,tor the
      Mm and reftisai to cotnpiy wito the Oiders of tots Court entered on                      OmJ 4\7nufi           aito to
      shaitf esuJRA UihviafllMlImM Aiuffrtr hnnflM»inAn»<kliraiM     Kn iwmmMtttt     I


      You Bernard Blade are hereby entered to appear at

                                 1497sannpcfe                         oQwm
                                                                                LlS&SVvx
      ffyouiaUtoap          inCoQitat                                     Hied,a bench wamnit wIH ire fssued for your
      arrest without             RoSee                                     ned acfiontotfi to the law Ccr yoior fi^tre to




                                                   ^^^ SERVICE
      I her^ oer% toat I am over the s^e of 18ye«s, mid am not an toterested party herein, and thati personalty
      served a a^y of the Verfitod Atoflbo end             for Option (br Co^$9^^3t Oa^and Orrtw to fisstre C^don
      and C^tkm to Show Cwae upon                                                         (iiam8)idenliftedtomea8lheparty
      in contempt herein, at ———                                                                                 (locatton)
                                         .(date)          (time)by                                      (methodofsmvtoe).

                                                                          Signature
                                                                                              Jn the County of
                                                                                                     ,20
      My Comntission Bcpires:.
                                                                          Notary PubOdOettc


     S^intte^ite^SraSo'^^STATION AM> CiTATION TO SHOW CAUSE ©2013Cotorado Jirildal Oepailment
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 38 of 123 PageID #:1024
   Case: l:18-cv-03447 Document#: 76 Filed: 08/23/19 Page 29 of 32 PagelD#:793




          EXHIBIT D
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 39 of 123 PageID #:1024
   Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 30 of 32 PagelD #:793
          Case: l:18-cv-03447 Document #: 25 Filed: 08/08/18 Page 1 of 1 PagelD #:406


     IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
              DISTRICT OF ILLINOIS EASTERN DIVISION

    JP Morgan Chase Bank,National Association and J.P.
    Morpn Seoiritles LLC,
                                                                          Case No.:18 CV3447
           Plamlifflfs),
    vs.                                                                AFFIDAVIT OF SERVICE
                                                                                         ll
    Bernard S.Blade,Individually and as trustee,Samuel
    Black,ittdividQally and as trustee, Anthony Dain,
    individually and as trustee,Katherlne Litvak,Olga
    Dal,and Jeannette Goodwin,as court appointed
    conservator and Joanne Bladt,


                                                   being first duly swom on oath,dqposes and states the
    fclWtng:                   *
    I am over the age of 18 and not a party to this acuon. I am an agent of ATG LegalServe,Inc.,
    Illinois Department of Financial and Professional Regulation number 117.001494.1 attempted
    service ofthe within Summonsin a QvB Case; Complaint for Interpleader and Dedaratory
    Relief with Exhibits 1-13; Notice of Mandatory Initial Discovery with Standing Or^r to
    Joanne Black,located at 805 East New York Ave.,#5-M,Brooldyn,NY11203 resulting in
    Ute following:
                     PERSONAL SERVICE:By leaving a copy of the Summons in a Civil Case;
           ^         Complaint for Interpleader and Declaratory Relief with Exhibits 1-13; Notice of
                                Initiglj^i^wery with                    \^th Joanne Black personally.
           n         SUBSTITUTE SERVICE:By leaving a copy of the Summons in a Civil Case;
                     Complaint for Interpleader and Declaratory Relief witlt Exhibits 1-13; Nodce of
                     Mandatory Mtial Discovery with Standing Order at the above address which is Joanne
                     Blade's usual place of diode, with:
                     Name                                        t Relationship                           ,a
                     person of his/her family, or other person residing there, over the age of 13 years who
                     was informed of the contents of the Summons in a Civil Case; Complaint for
                     Inteipleuler and Declaratmy Relief with Exhibits 1-13; Notice of Mandatory Initial
                     Discovery with Standing Order on the          ^day of                       ,20 at
                                      M
                     After substitute service,I mailed a copy of the listed documents via regular mail to the
                     si^ject on the       day of        ,20

           n         NON-SERVICE for the following reasons with the DATE aod TIME ofeach attempt
                     listed along with a description of the attempt(attach a separate sheet if needed):


      J—L

      J^-

     A desciipUon of person with whom the documents were left is as follows:
     Scx:]Pl Race:                        Approx. Age:^^^leight:              Weight:          Hair
     Noticeable
     Features/Notes,

     The undersigned verifies that the statemeirts set forth in this Affidavit of Service are true and correct.

     Signedand sworn toJ»foie me on ^                                                    —



     —
           / ^'t-^^W^re^lHMEWVORKCOUOTV
                          wiREOJUNea^am
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 40 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 31 of 32 PagelD #:793




           EXHIBIT E
      Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 41 of 123 PageID #:1024
             Case: l:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 32 of 32 PagelD #:793
                   Case:l:18-cv-03447 Document#: 74 Filed: 08/14/19 Page 1 of 1 PagelD #:777                                                      -439^87
UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
Attorney: Stieran Abraham
Address:37 South Street Rosfyn Heights, NY 11577


     JP MORGAN CHASE BANK. NATIONAL ASSOCIATIGN and J.P. MORGAN SECURITIES
                                                        LLC.                                                          Case Number: 1:18-CV-03447
                                                                                                        WaiWasf
                                                         vs
                                                                                                                      Clienfs File No.:
                                           BERNARD 8. BLACK,et al.,                                                   Court Date:


                                                                                                      n/ j
                                                                                                      Defendont ; Date Filed:
                                                                                                                  t



STATE OF NEW YORK.COUNTY OF NASSAU.SS.:
                                                                                                              AFFIDAVIT OF SERVICE
Dainon O. Ward,being sworn says:
        Deponent is not a party herein; is over the age of 18 years and resides in the State of New Jersey.
On 8/2/2019. at 6:05 PM at: 805 EAST NEW YORK AVENUE,/fS-M. BROOKLYN,NY 11203 Deponent served the within Notice of Docket
Entry for May 15.2019, Notice of Docket Entry for June 12,2019 and Answer and Counterclaim to Complaint For Complaint For
Interpleader and Declaratory Relief Filed on 07/05/18
On: JOANNE BLACK, therein named.




^SdethlSm^St                            ofeach to O.Ung(Doorman)a parson of suitable age and discretion vriio stated that he/she is authorized to accept
   service. Said premises is recipient's:D actual place of business/employment pq dwelling house(usual place of abode)within the state.
    P2 DESCRIPTION
    Sex; Male           Color ofsWn: Black                Color of hair: Bald    Glasses: No
                                                                                                    Other Features:
    Age:36-50           Height Sft 4Inch - 5fl Slnch                Weight 161-200 Lbs.
69 03 NHUTiU^Y SBftVICE
    I asked the person spoken to whether defendant was tn active mffitary service ofthe United States or the Stale of New York in any(»padty whi^oever
    and received a negative reply. The source of my Information and the grounds of my belief are the conversations and observations above narratee.
□ 04 WITNESS FEES
  Subpoena Fee Tendered In the amount of

^ Th °doon«an called the Subject on the phone. She REFUSED/DENIED me entry up to Apt. 5-M to serve the documents and asked me to leave them
    with the doorman.




 18 06 MAILING
    Dainon O. Ward being duly sworn, deposes and says: that deponent completed service by depositing a copy of the said documents in a
    postpaid prtqjerly addressed envelope, bearing the words "Personal and ConfidentiaT by first class priority n«il on: 08/08/2019 to JOANNE
    BLACK at 805 EAST NEW YORK AVENUE. #5-M, BROOKLYN, NY 11203 In an official depository of the United Stales PosW Service m the
    State of New York. The envelope dW not Indicate on the outside thereof, by return address or otherwise, that the communication is from an
    attorney or concerns an action against the person to be served.




                                                                                                                          Dainon O. Ward
             Adiiana Bartolotta                                                                                       OCA License #2079049
       Rotary Pufe^ Stats of New York
        RedstietiOfl No. 01BA6377720

       ComnUsslsn Ejq^res 07/1(


                          COVKTSUPFORTt INC., 181 ///«.«»&/( WA'tW, WiLUXTttN PaRH, NY 11596 LlCENSR 8!382542
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 42 of 123 PageID #:1024




                      Exhibit B
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 43 of 123 PageID #:1024
      Case: l:18-cv-03447 Document #: 93 Filed: 09/13/19 Page 1 of 12 PagelD #:996




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 JPMORGAN CHASE BANK,N.A. et ai.

                                               Plaintiffs,
                                                                                    Case No. 18-cv-03447
           V.

                                                                                    Hon. Andrea R. Wood
 BERNARD S. BLACK,et ai.

                                               Defendants.


                DEFENDANTS AND COUNTER-PLAINTIFFS BERNARD S.BLACK
               AND SAMUEL BLACK'S REPLY MEMORANDUM IN
      FURTHER SUPPORT OF THEIR MOTION FOR PRELIMINARY INJUNCTION

           This Court should grant the motion of Bernard Black ("Bernard") and Samuel Black

 (collectively, "Trustees") to restrain the parties in this case from seeking, through legal

  proceedings in other courts, a turnover of the assets of two Black family trusts' held in accoiuits
 at plaintiffs JPMorgan Chase Bank,N.A.and J.P. Morgan Securities LLC (collectively,"Chase")

 (the'Trust Assets"). Chase instituted this interpleader action because ofcompeting claims to the

 Trust Assets and is seeking similar injunctive relief by motion, which the Trustees support As

  part of the relief that this Court should grant in response to both the Trustees' and Chase's

  motions, this Court should direct Joanne Black ("Joanne") to withdraw her pending contempt

  motion against Bernard in the Denver Probate Court in Colorado as that contempt motion seeks

  to require Bernard to turn over the Trust Assets to that court and to punish him for not having

  already done so, which he has no power to do in any event.^

 'TTie trusts are the Supplemental Needs Trust for the Benefit ofJoanne Black("SNT")and the Irrevocable Trust for
  the Benefit ofthe Issue ofRenata Black("Issue Trust"). The Trustees are the only trustees ofdie Issue Trust and are
  two ofthe three trustees ofthe SNT.



  ^ The Trust Assets effectively are fiozen by orders in this Court, by citations to discover assets obtained by lenders
  to die trusts in two state court proceedings in Illinois, and by a FINRA arbitration award.

 {5094/00005/00640782.000/3}                                 1
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 44 of 123 PageID #:1024
      Case: l:18-cv-03447 Document #: 93 Filed: 09/13/19 Page 2 of 12 PagelD #:996




          Jeanette Goodwin ("Goodwin") and Anthony Dain ("Dain") are the only parties who

 object to the injunctive relief sought by Chase and by the Trustees in their separate injunction

  motions. Joanne, whose effort to seek both remedial and punitive contempt sanctions against

 Bernard for failing to turn over the Trust Assets to the Denver Probate Court prompted these

  motions, has not appeared in this case to contest any of the relief being sought in this case with

 respect to the Trust Assets.^ Dain and Goodwin, however, fail to provide any justifiable reason
 why this Court should not restrain all party claimants, including Joanne, from instituting or

 prosecuting actions in other courts concerning the Trust Assets while this case is pending. They

 admit that the Trust Assets are subject to a 'Sveb of conflicting court orders." (Dain and

 Goodwin's Response to Trastees Motion for Preliminary Injunction at p. 7.) The contempt sanction

 that Joarme seeks will only expand that web, and complicate this court's resolution of the

 conflicts. Dain and Goodwin also fail to explain how they have standing to object to relief being

 sought against Joanne.^
          Contrary to Goodwin and Dain's portrayal of the relief being sought in the pending

  motions, the Trustees and Chase are not seeking to enjoin any court, including the Denver

 Probate Court, from taking action. They merely are seeking to enjoin the party claimants in this

 case from instituting and prosecuting actions in other courts which directly affect or relate to the

 Trust Assets. Such an injunction is expressly authorized under the interpleader statute. 28

 U.S.C.§2361.




 ^ Pursuant to this court's request, the Trustees notified Joanne's individual Colorado counsel, Lisa DiPonio, of the
 current motions. Despite this notice, Joanne has chosen not to respond. Joanne's counsel has also not responded to
 a request to postpone the contempt hearing, scheduled for October 3, to allow this court time to issue a written
  decision on the injunction motions.
 * While Goodwin serves as a Conservator for Joanne in Colorado for certain purposes, the actions of Joaime in
 se^ng contempt a^nst Bernard which are, in part, the subject ofthe present motions, are not being taken through
  Goodwin,but rather by Joanne, individually, through her own counsel, Lisa DiPonio.

 (S094/00(»S/00640782.00CX/3}                             2
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 45 of 123 PageID #:1024
      Case: l:18-cv-03447 Document #: 93 Filed: 09/13/19 Page 3 of 12 PagelD #:996




          Finally, Dain and Goodwin, in their response to Trustees' motion and Chase's motion,

  effectively ask this Court to ignore the purpose of this interpleader proceeding and to have this

  Court defer to the Denver Probate Court with respect to matters the Trust Assets,

  notwithstanding the competing claims of other parties to this case which led Chase to institute

  this action. Although you would not know it from Dain and Goodwin's misleading presentation

 of the facts. Chase fded this action, not Bernard or the Trustees. Chase did so because it faced

 competing claims with respect to the Trust Assets, including claims by lenders to the trusts who

  hold judgments against the trusts, obtained in Illinois state court proceedings. Thus, there are

  directly conflicting court orders with respect to the disposition ofthe Trust Assets. There also is

 an arbitration award entered in a FINRA arbitration which prevents Chase from allowing

  dissipation of Trust Assets until final resolution of Bernard's challenges to the Denver Probate

  Court's jurisdiction over the trusts. Moreover,contrary to the picture Dain and Goodwin paint in

  their response, the Trustees did not initiate all of the other legal proceedings. The FINRA

  arbitration is the only proceeding the Trustees initiated concerning the Trust Assets. The

  arbitration panel granted the relief sought by the Trustees, which preserves the Trust Assets

  pending a resolution in Colorado of the Trustees' challenge to the Denver Probate Court's

  assertion ofjurisdiction over the trusts and the Trustees.

           With respect to the "web of conflicting court orders" concerning the Trust Assets, which

  Dain and Goodwin acknowledge exists. Chase,the Trustees, and the Lenders all are willing to let

  this Court resolve the competing claims to the Trust Assets, which is the entire purpose of an

  interpleader proceeding such as this, and to refrain from seeking a turnover ofthe Trust Assets in

  other courts. Dain and Goodwin, however, want this Court, instead of taking the time to resolve

  the claimants' competing claims to the Trust As.sels, to allow another court, the Denver Probate


  {S(»4/00005/00640782.DOa(/3}                     3
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 46 of 123 PageID #:1024
      Case: l:18-cv-03447 Document #: 93 Filed: 09/13/19 Page 4 of 12 PagelD #:996




  Court, to jump ahead of all others, even though the Denver Probate Court does not have all

 claimants and claims to the Trust Assets before it such that it could resolve the competing

 claims. An injunction is appropriate to ensure that this Court can decide which of these

 conflicting claims and orders take priority.^
          This Court also should not be misdirected by Dain and Goodwin's eifforts to demonize

  Bernard from the relevant inquiry, which involves only the Trust Assets, and how to protect

 them from dissipation while this Court decides on the competing claims to those assets. Bernard

  strongly disputes Dain and Goodwin's characterization of him and his conduct, and looks

 forward to addressing the merits ofthe underlying disputes in this action at the appropriate time.*^
      L        The Relief Being Sought is Consistent with 28 U.S.C.§ 2361

          The Trustees, and Chase in separate motions, are seeking relief specifically authorized

  under 28 U.S.C.§ 2361. That statute provides in pertinent part that:

          In any civil action of interpleader or in the nature of interpleader under section
          1335 of this title, a district court may issue its.process for all claimants and enter
          its order restraining them from instituting or prosecuting any proceeding in any
          State or United States court affecting the property ... involved in the interpleader
           action until further order ofthe court




  ^ Dain and Goodwin baldly assert that Bernard ''manufactured" these orders. That is not true. Notably, the FINRA
  arbitration panel heard from not only the Trustees, but Chase and Dain as well, and granted the Trustees' requested
  relief— a freeze on the Trust Assets until challenges to the Denver Probate Court's jurisdiction over the SNT and the
  Issue Trust are finally resolved in Colorado. In addition, an Illinois state court recently held an evidentiary hearing
  on a challenge by Dain and Goodwin to the validity ofa judgment entered in favor ofclaimant Olga Dal("Dal")on
  loans she made to the trusts, and rejected the Dain and Goodwin's challenge. A second Illinois state court similarly
  rejected Dain and Goodwin's challenge to ajudgment claimant Katherine Litvak("Litvak")obtained with respect to
  loans to the trusts, inso&r as they concerned the Issue Trust. Their challenge to the judgment Litvak obtained
  against the SNT remains undecided in that Illinois court case.
 'As Dain and Goodwin recognize and point out, the Trustees are challenging on appeal the Denver Probate Court's
 orders concerning the relevant trusts, bofh on jurisdiction and substantive law grounds. They have strong grounds
  for expecting success in that appeal. Joanne, Dain, and Goodwin, however, would like to preempt not only this
  Court's jurisdiction, but also the appeal process in Colorado, die Lenders' claims to the Trust Assets by virtoe of
  their state court judgments, and the FINRA arbitration award barring disposition of the Trust Assets until the
  Colorado appellate proceedings have run their course.

  {S094/00005A)0640782.DOCX/3}                              4
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 47 of 123 PageID #:1024
      Case: l:18-cv-03447 Document #: 93 Filed: 09/13/19 Page 5 of 12 PagelD #:996




  The Trustees, and Chase, are seeking precisely that relief in their motions. They are asking this

 court to restrain the party claimants in this case,including Joanne, from instituting or prosecuting

  any proceeding in any other court, including the Denver Probate Court, to affect the property -

  the Trust Assets - which is the subject ofthis interpleader actioa

          Dain and Goodwin argue,in effect, that this Court should allow the Denver Probate Court

  proceedings to continue, even though the Trust Assets are subject to competing claims in other
  courts and are the subject ofthis interpleader action, because they believe they will get favorable

  treatment in that court. But that court has no ability to consider, among other claims,the claims

  of Litvak and Dal, asjudgment creditors of the trusts. Consequently, Dain and Goodwin fail to
  explain why the injimctive relief expressly authorized under Section 2361 is not appropriate.

           While Dain and Goodwin might prefer that this Court simply ignore those claims based

  upon their one-sided and misleading presentation of some of the underlying litigation, there are

  legitimate competing claims to the Trust Assets. The Lenders' claims have been reduced to
 judgment and have withstood Dain and Goodwin's challenges. There is the potential from

  pending litigation in other states for further competing and inconsistent orders concerning the
  Trust Assets. The counterclaims filed by the claimants in this case (other than Joanne, who has

  ignored these proceedings and been defaulted) spell out the parties' respective competing claims

  to the Trust Assets. The disputed nature of those claims calls out the need for the injunctive
  relief that Chase and the Trustees now are seeking. Indeed, those competing claims are precisely

  why Chase instituted this proceeding in the first place and why Chase now is seeking an

  injunction against any of the claimants pursuing actions in other courts affecting the Trust

  Assets. Injunctive relief is needed now because Joanne, Dain and Goodwin are seeking to make

  an end run around this Court's primary role in resolving the conflicting claims.


  {S0d4/00005A)0640782.DOO(/3}                     5
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 48 of 123 PageID #:1024
     Case: l:18-cv-03447 Document #: 93 Filed: 09/13/19 Page 6 of 12 PagelD #:996




          As explained by the Trustees in their motion, the policy reasons behind the enactment of

 Section 2361 are consistent with the relief requested by both the Trustees and Chase. As courts

 have explained, relief under Section 2361 reduces the possibility of inconsistent determinations

  with respect to the property at issue or the inequitable distribution ofthe assets in question. New

  York Life Ins. Co. v. Apostolidis., 841 F.Supp.2d 711 (E.D.N.Y. 2012); U.S. v. Major Oil Corp.,

 583 F.2d 1152(10th Cir. 1978).

          In short, based upon the interpleader statute, this Court has clear authority to restrain the

  party claimants from instituting or prosecuting proceedings in other courts with respect to the

 Trust Assets. Based upon the competing claims to the Trust Assets as set forth in parties'

 counterclaims, the pendency of numerous court proceedings around the country directly related

 to the Trust Assets, and the risk of inconsistent orders from various courts as to the validity of

 those claims to the Trust Assets, this Court should grant reliefon both Chase's and the Trustees'

  motions and enjoin the parties from instituting or prosecuting proceedings in other courts, state

 or federal, with respect to the Trust Assets.

     n.       There is No Motion Asking This Court to Enjoin Other State Court Proceedings*

          Dain and Goodwin mischaiacterize the nature ofthe relief being sought. The Trustees, as

  well as Chase, are not asking this court to enjoin actions by state courts or to restrain actions that

  are unrelated to the Trust Assets. Instead, they merely are asking this Court, as it is expressly

 empowered to do by 28 U.S.C. § 2361, to enjoin the parties to this case from instituting and
  prosecuting actions that affect the Trust Assets. Therefore, Dain and Goodwin's arguments

  about overbroad injunctive relief are inapposite to the relief being sought.

          The cases Dain and Goodwin cite do not support their opposition to the relief being

  sought In fact, those cases support the entry ofthe requested relief. In State Farm Fire & Cas.


 {SOd4/00005/00640782.DOCX/3}                       6
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 49 of 123 PageID #:1024
     Case: l:18-cv-03447 Document#: 93 Filed: 09/13/19 Page 7 of 12 PagelD #:996




  Co. V, TashirCy 386 U.S. 523 (1967), the Supreme Court addressed an insurance company's

  request for a broad injunction which would compel "dozens of tort plaintiffs ... to press their

  claims-even those claims which are not against the [insurance company's]insured and which in

  no event could be satisfied out of the meager insurance fund [the subject of the interpleader

  action] in a single forum of the insurance company's choosing." Id. at 535. As the Supreme

  Court explained, that case involved a mere $20,000 policy issued to one defendant in multiparty

  litigation concerning an accident involving 35 passengers in which there could be claims by
  numerous parties against a variety of defendants, who were unconnected to the insurance policy
  at issue in the interpleader action. Id. at 534-35. Not surprisingly, the Supreme Court held that a

  blanket injunction against litigation in various forums was inappropriate, particularly insofar as

  that litigation was unrelated to the insurance policy fund in question. Id. at 534-37. The

  Supreme Court, however, held that a narrower injunction should be issued. Id. 537. That same

  logic was applied and followed in the other two cases that Dain and Goodwin cite in their
  response.Buckeye State Mut. Ins. Co. v. Moens,944 F. Supp.678(N.D.Iowa 2013)and Mid-Am
  Indent Co. v. McMahany 666 F. Supp. 926 (S.D. Miss. 1987). In both, the courts held that

  narrow injunctions were appropriate, but not broad injunctions that would prohibit liti^tion and
  claims unrelated to the property at issue in the interpleader case. See, Buckeye State Mut. Ins.
  Co.y 944 F. Supp. at 702("movants are entitled ... to an order restraining the claimants ... from
  seeking to enforce any judgment ... except in the interpleader proceeding itself."); Mid-Am

  Indem. Co.,666 F. Supp. at 929 ("it is ordered that the defendant claimants are hereby enjoined
  fix)m instituting or prosecuting any proceeding in any court, state or federal, affecting the

  procwds of[the insurance policy at issue] until such time as the proceedings ... by all claimants

  are finalized.")



  {S094/00005/D0640782.00CX/3}                     7
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 50 of 123 PageID #:1024
      Case: l:18-cv-03447 Document#: 93 Filed: 09/13/19 Page 8 of 12 PagelD #:996




          The circumstances in the cases upon which Dain and Goodwin rely are very different

 from those here. Even so, the decisions in those cases support the relief sought here. The courts

  in those cases held that injunctions limited to precluding actions by parties affecting the funds

  that were the subject ofthe interpleader case were appropriate. That is the limited reliefthat the

  Trustees(and Chase)are seeking here.

          The Trustees are asking this Court to restrain the parties only from instituting or

  prosecuting actions in other forums that affect the Trust Assets. The injunctive relief includes

  prohibiting Joanne from continuing to prosecute a contempt motion in Colorado, the direct

  purpose of which is to both compel Bernard to turn over the Trust Assets to the Denver Probate

  Court,and to punish him for having not already done so. In fact, the injunction requested here is

  necessary and ^propriate because, as explained above, such relief, if entered by the Denver

  Probate Court, would conflict with the claims of other parties to the Trust Assets, including the

  Lenders' efforts to pursue collection of the judgments they obtained against the trusts in Illinois

  through the citations to discover assets that they have served on Chase. Bernard also respectfully

  suggests that this Court should protect Bernard from such action as a matter of equity because

  Bernard is unable to comply with the Denver Probate Court's order to turn over the Trust Assets.

  He is unable to do so in part because of this Court's prior orders in this case. Bernard also

  cannot turn over those Trust Assets to the Denver Probate Court because ofthe freezes imposed

  on those assets by the aforementioned citations to discover assets, as well as by the FINRA

  arbitration award described above and in the parties' pleadings.




'As Dain and Goodwin note, die FINRA order allows Chase to release Trust Assets based on mutual agreement of
 the Trustees and Dain. FINRA Order % 5. Ihis refere to voluntary agreement, not compulsion under direat of
  contempt. The Trustees have attempted without success to s^le their disputes with Dain and Goodwin, including
  making multiple settlement offers,   during and following the FINRA proceedings.

  {5094/00005/00640782.DOCX/3}                         8
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 51 of 123 PageID #:1024
     Case: l:18-cv-03447 Document #:-93 Filed: 09/13/19 Page 9 of 12 PagelD #:996




          It is the existence ofthese multiple competing claims to the Trust Assets that led Chase to

  file this interpleader action. And, contrary to the impression that Dain and Goodwin would like

  to create about who is behind all ofthis litigation, Bemard did not file this case or direct Chase to

  file this case. Chase initiated this interpleader action to resolve competing claims to the Trust

  Assets in one forum with all competing claimants before one court. It is disingenuous for Dain

  and Goodwin to suggest otherwise.

          To reiterate, die Trustees are not asking to have this Court shut down litigation around the

  coimtry between the parties to this case and other parties, as in the cases upon which Dain and

  Goodwin rely in opposing an injunction. Instead, the Trustees merely are asking this Court for
  narrow relief which restrains solely the parties to this case from taking actions in other courts

  that will directly affect the disposition ofthe property at issue in this interpleader action, conflict

  with this court's prior orders, conflict i^th orders by other courts, and interfere with this Court's

  power to determine how the Trust Assets should be allocated given the claimants' various
  competing claims. As such, the requested relief expressly is a proper subject ofa restraint order

  from this Court, under 28 U.S.C. § 2361 (quoted in fully above)("[A] district court may ... enter

  its order restraining [claimants] from instituting or prosecuting any proceeding in any State or

  Umted States court affecting the property ... involved in the interpleader action until further

  order ofthe court.")

           For the relief specifically directed against Joanne, she is both a party to this case and a
  claimant to the Trust Assets that are the subject of this action. She is a named defendant in

  Chase's complaint. She is a named counter-defendant in the Trustees' counterclaim. As proof
  of her position as a claimant, she is seeking in the Denver Probate Court to require Bemard to
  tum over the Trust Assets to that court for her own benefit It is those very actions that led


  {5094/00C0S/0(»40782.DOCX/3}                 '    9
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 52 of 123 PageID #:1024
     Case: l:18-cv-03447 Document #: 93 Filed: 09/13/19 Page 10 of 12 PagelD #:996




  Chase, not Bemaixl, to name her as a defendant in this interpleader action. And it is because of

  those actions that this Court should restrain Joanne from using her contempt motion to compel

  turnover ofthe Trust Assets.


      111.     Dain and Goodwin Lack Standing to Object to the Relief Sought Against Joanne

          Dain and Goodwin devote much of their response to arguing that the Trustees are not

  entitled to the reliefthey are seeking against Joanne. Dain and Goodwin,however,lack standing

  to object to that relief. Dain does not represent, or claim to represent, Joarme in any capacity.
  Goodwin,as Joanne^s conservator, arguably has the power to act on Joanne's behalf in financial

  matters,^ but has chosen not to do so with regard to Joanne's contempt motion, and has instead

  asserted that she is not responsible for that motion.^ Goodwin cannot have it both ways — she
  cannot both claim independence from Joanne (so as not to violate this court's June 19, 2019
  order),'® yet seek relief in this court on Joanne's behalf. As the court explained in In re Estate of
  Burgeson, 125 I11.2d 477, 485 (1988), standing "is not simply a procedural technicality" but
  rather is a component ofjusticiability. The essence of a Judicial inquiry regarding standing is
  whether the litigant is entitled to have the court decide the merits of a dispute on a particular


'The Trustees have challenged in their Counterclaim and in other court proceedings in Illinois the propriety of
Goodwin's ^pointment by the Denver Probate Court as a conservator for Joanne in that Joanne has not lived in
Colorado in years and more recently was found by a New York court, where she does reside, to not need a guardian,
  financial or otherwise. That New York ruling was made after an evidentiary hearing concerning Joanne's
  competence and was made more recently than any ruling by the Denver Probate Court concerning Joaime's need for
  a conservator.


 •This Court may recall that Dain and Goodwin's attorney, Peter Stasiewicz, explained at a recent hearing in this
 case that Goodwin,despite being Joanne's conservator in Colorado, does not stand in Joanne's shoes for purposes of
 this litigation. That is presumably also his position with respect to the contempt motion against Bernard in the
 Denver Probate Court, which was brought by Joanne's personal Colorado counsel, Lisa Diponio, rather by Goodwin
  as Joanne's conservator.

  '® The June 19, 2019 order states: "The Court's prior order dated 5/15/2019[68] is amended to preclude any party
  from seeking to enforce any court order requiring, or otherwise seek to effectuate, any turnover or withdrawal ofdie
  interpleader assets from the accounts held by Plaintiff, withoutfirstfiling a motion with this Court seeking approval
  for such withdrawal."(Emphasis added.) Joanne's actions in violation of that order, through her contempt motion,
  led to the current motions by the Trustees and by Chase.

  {S094/0000S/0064O782.DOCX/3}                               10
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 53 of 123 PageID #:1024
     Case: l:18-cv-03447 Document #: 93 Filed: 09/13/19 Page 11 of 12 PagelD #:996




 issue. Helmig v. John F. Kennedy Community Consolidated School Dist No. 129y 241
 lIl.App.3d 653,658 (3rd Dist. 1993). Therefore, this Court should ignore Dain and Goodwin's
 arguments inso^ as they pertain to the Trustees' motion for relief against Joanne.

          Joanne is the only party with standing to defend her effort to pursue her contempt motion
 in Colorado. She is a party to this case, made so both by Chase and as a counter-defendant to the
  Trustees' Counterclaim concerning the Trust Assets. She has been served with this Court's

  orders of May 15 and June 19, 2019, restricting the parties' actions with respect to the Trust
  Assets. Her Colorado counsel, Lisa Diponio, was provided with copies of the pending motions
  and related pleadings, at this Court's direction. Yet,Joanne has not appeared in this case and has
  not objected to the relief against her being sought by the Trustees or by Chase. Dain and
  Goodwin have no standing to argue that issue in her place.

      rV.      Conclusion


          For all ofthe foregoing reasons, this Court should grant the Trustees' motion, restraining
  Joanne, Goodwin and Dain, from instituting or prosecuting actions in other courts, including in

  the Denver Probate Court that affect the Trust Assets, and in particular, restraining Joanne from

  prosecuting her contempt motion against Bernard in the Denver Probate Court. The Trustees do
  not object to Chase's broader motion for an injunction restraining all parties from this conduct.
                                               Respectfiilly submitted,

                                               BERNARD S. BLACK,individually and as Trustee
                                               ofthe 2013 Trust, the SNT and the Issue Trust, and
                                               SAMUEL BLACK, as Trustee of the 2013 Trust,
                                               the SNT and the Issue Trust



                                               Bv:/s/Brad S. Gravson
                                                    One ofTheir Attorneys




  {5094/000OS/0064O782.OOCX/3}                    IX
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 54 of 123 PageID #:1024
    Case: l:18-cv-03447 Document#: 93 Filed: 09/13/19 Page 12 of 12 PagelD #:996




 Benjamin N.Feder(ARDC# 6277452)
 Brad S. Grayson(ARDC# 6196336)
 Samantha E. Weissbluth(ARDC# 6244095)
 Strauss Malk& Feder LLP
 135 Revere Drive
 Northbroolc,IL 60062
 (847)562-1400(Tel.)
 (847)562-1422(Fax)
 bfeder@strau3smaik.com
 bgravson@3traussmalk.com




 {5094/000(»/00640782.00CX/3}            12
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 55 of 123 PageID #:1024




                      Exhibit C
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 56 of 123 PageID #:1024
    Case: l:18-cv-03447 Document #: 68 Filed: 05/15/19 Page 1 of 1 PagelD #:747

                             UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois - CM/ECF LIVE, Ver 6.2.2
                                        Eastern Division



  J.P. Morgan Securities LLC,et al.
                                            Plaintiff,
  V.                                                        Case No.: l:18-cv-03447
                                                            Honorable Andrea R. Wood
  Bernard S. Black, et al.
                                            Defendant.




                             NOTIFICATION OF DOCKET ENTRY




  This docket entry was made by the Clerk on Wednesday, May 15,2019:


         MINUTE entry before the Honorable Andrea R. Wood: The Court previously
 ordered Plaintiffs to post a bond of$4.2 million, which would be satisfied by a bond
 issued by Plaintiffs surety. Travelers Casualty and Surety Company of America(Dkt. No.
 [26]). Plaintiffs have now filed an unopposed motion to waive renewal ofthe surety bond
 (Dkt. No.[66]). Plaintiffs' motion (Dkt. No.[66]) is granted. IT IS FURTHER
 ORDERED that Plaintiffs shall not allow any withdrawals of the interpleader assets from
 the accounts or execute any instructions with respect to the interpleader assets, without
 prior approval from the Court. Such approval shall be sought by written motion with due
 notice provided to all Defendants. Motion hearing set for 5/16/2019 is stricken; parties
 need not appear. Mailed notice(ef,)




  ATTENTION: This notice is being sent pursuant to Rule 77(d)ofthe Federal Rules of
  Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
  generated by CM/ECF,the automated docketing system used to maintain the civil and
  criminal dockets of this District. If a minute order or other document is enclosed, please
  refer to it for additional information.

  For scheduled events, motion practices, recent opinions and other information, visit our
  web site at wwwMn(Luscourts,gov.
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 57 of 123 PageID #:1024




                      Exhibit D
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 58 of 123 PageID #:1024




   Probate Court
    Denver County,ColcFado                                                                        FaSD IN PR08A1E COURT
   Court Address:                                                                             cmr&cotmoFOENVER,CO
   1437 Bannock Street
    Denver,CO 80202                                                                                  MAY 10 2019

    IN THE INTEREST OF:

    JOANNE BLACK,

    Protected Person.
                                                                                         ^        COURT USE ONLY ^
    Usa DiPonio, Esq.,#22707                                                           Case Numben
    Court Appointed Counsel for Joanne Black
    7931 S. Broadway.#348                                                              12PR1772
    Littt^n. CO 80122
    D!Ponioiawlfirm@comcastnet
                                                                                       Diviston         Courtroom 230
   (303)955-2080*
   Fax(303)734-1088

         VERIFIED MOTION AND AFFIDAVIT FOR CITATION FOR CONTEMPT OF COURT

   Lisa DtPonb, Esq. CCounsei'O on behatf of her client, Joanne Black, states Bernard Black has failed to comply
   wHh crdets of flits court asfoUows:

   1. On April 27.2018 this Court issued Us Order Re: COA Remand,orderbg Bernard Black to do the foilowing:
       (Briefly describe whatthe Order says and attach a copy ofthe signed Order.)
       Immedtetetv return all funds that he disclaimed pursuant to the Amended Order issued March S. 2013. and
       Dtece them into the Reclstrv of flie Denver Probate Court In that April 27.2018 Order, the Court affirmed.
       among other things, that via his dfedalmer Bernard Black misappropriated ConservatorshiP assets and
       transferred them into the 1997 Supplementat Needs Trust for the benefit of Joanne Black, the 2013 SNT. the
       1flS7 Issue Trust and elsewhere. Mr. Black filed a motion in the Colorado Court of Anneals to stay this
       Courfs Order on June 29. 2018. the Court of Appeals issued an Order denying Mr. Black's motion to stay.
       Thus,the April 27.2018 Order remains in effect and Mr. Black remains obligated to comolv.




   2. As of this date,the other party owes me a total of$                             ^fbr.        .(number of payments)
        payments)in the amount(s)ofa                                  that were ordered to have tieen made by the following


             □and ISlor
        Other. (Identify tooctly what the other party has done, or failed to do. in violation of the Order.)


   JOF1816      R7/13   VERtRED MOTION AND AFFIOAVIT FOR CrTATION FOR CONTEMPT OF COURT
    ® 2013 Cotorado JiKflcial Department for use [n the Couite of Colorado                              Pofie 1 of 3
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 59 of 123 PageID #:1024




                Black has wittftiliv. intentfohatlv and tn bad fatth vinlated this Couil's Anril 27^^018 Qnter bv reftjsfno
      to refaim. or even mate anv gffart to return, the funds he disctalmed and place Ihem In the Court Registry.
      Mr. Black has fanored repeated fegueste that he comtriv with the Court's Order.




  3. Describe any circumstances which may show that the other party has the present abHihr to comply with the
      Order As the Court mav recall fram the evidence oresented In the ConservatoTShlo avidentiarv hearings.
      IndudInQ testimonv from wHnasses including Mr. Black, and the «meitforensic report and attar^ed exhibits of
      Pamela Kerr. Bernard Black is an account holder and stonor of all accounts holding disclaimed fiunds. wHh the
      exception of the Roth IRA funds he disclaimed and transfened dlnectlv to accounts In the names of his seven
      chUdren. As to the accounts on which he b a holder and slonor. he has the Immediate abllitv to effecttransfer
      to the Court's Reoistra. dhectlv and/or through cooperation with other account holders, such as his son
      Samuel Black and Trustee Anthony Daln. As to the accounts he set up hokfino the disclaimed Roth IRA
      funds, he can at a minimum seek the cooperation of his children in effectina return to the reolstrv. and at a
      maximum, he can seek court                   in ordering the retum ofthe funds.




  4. Describe any circumstances which may show that the other party v/lilfully raiused to comply witti the Order
  On Mav 15 and July 6.2018. Anthony Daln e-malted Bernard Black imploring htm to comdv with the Courfs Aorii
  27. 2018 Order. These e-mails are attached. Mr. Black ionored both raaueste. Moreover, as recentiv as
  November 19. 2018. during his deposition In a Federal District Court case brouoht bv his wife against MSt
  WriQlBV. Ms. Cohenson and Ms. Kerr. Mr. Bteck demonstrated his literal conterriptfor this Courfs various orders
  includlno the April 27.2019 order. During his testimonv. Mr. Black was describlna his October 2017 surrephtious
  electronic transfer of funds out of the Supplemental Needs Trust account at Chase Bank. As the Court mav
  recall. It had authorized Mr. Daln to sell assets held in an SNT brokerage account at Chase to pav attorney's and
  professtonal's fees needed to protect Joanne Black from Mr. Black's depredations: the Court ordered Mr. Daln to
  hold the funds received from sate In a Chase SNT checking account pending the Courfs resolution of Mr. Blade's
  oblectlons to reasonableness. However, lust after the October 2017 hearing on his obiecBons. when It was clear
  the Court was oolna to overrule them. Mr. Black surreotltlouslv went online and removed these funds. He first
  transferred the funds Into a home eauitv line of credit account held bv him and his wHe. also at Chase. This paid
  off his line of credit He then later drew on that home ecuitv line of credit and transferred those fUnds out of
  Chase Into an account he set up at Northvlew Bank. As the Court mav recall It issued an emergency Order re:
  Motion ftar Iniuncdon on November 3. 2017 oiderino Mr. Black to return the.funds to the Chase SNT account In
  that Order, the Court staled uneauivocallv that it "Finds that this Court has continuInQ furisdiction over this
  conservatorship matter and Bernard Black, who served as the former conservator as appointed bv this Court"

  JDF1S16     R7n3    VERIFIEDMOnON AND AFROAVrTFOR CITATION FOR CONIBMPT OF COURT
   O2013CotofBdoJudldal Departmentfor use in the Courts ofCotonade                              Pasa2of3
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 60 of 123 PageID #:1024




  HowBver. continuing to thumb hte nose at this and other ordeis of the Court. Mr. Black testified on November 19.
  2018.'Mr. Pain has gone repaaterflv to the Denuar probata Court to seek apDrova!to spend SNT money. ITfl 1
  believe that the S -»- Denver probatQ Court has no iurfsdicBon over the SNT and has acted Improperiv In this and
  other ways. And It was available for me to move the monav from Chase to Northvlew. and bv doing that I was
  trvino to stow down the depletion of the SNT accounts/ A cqdv of the relevant PDrtion of Mr. Blade's November
  19. 2018 Transcript, with the Deeemhar 5. 2018 fteoorter's CartHicafion is attached hereto. This tesBmonv is
  exemnlafv of Mr. Black's Intent to defy this Court's orders. Includino the Aorll 27. 2018 Order, and of          Black's
  unwilllnflnsss to accept this Court's luifedictlon to enforce his oomollance with its orders, indudfna the April 27.
  2018 Onler.




  6. There has not been a stay of execufion or modification ofthe Order.

  6. The actions ofthe other party are oontraiy to the Order ofthis court

  7. I request this courtto issue an order to the other party to appear before foe court si a specific date and time
     for a hearing to ^ow cause why there has been a failure aiid/or refusal to oomp^ vnth the Order offols court
  8. f hereby request
      ^tSlRemedtal Conteinpt. I request that foe Court find that the other parhr is in remedla] contempt of this
      Courts Ord^. As described atxive, I attest that foe responding party (1) did not comply with the Order;(2)
      knew offoe Order; and(3)hasfoe present ability to compiy with the Order.
           As a result, I request this court Impose foefollowiRg sanctions:
            Opaymentof my costs and reasonable attorney'sfees In connection with this contempt proceeding;
            Slpayment of a fine andfor hnprisonment until foe other party, who has the present atriiity to comply,
            performs the act(s)cndered;
            □other (be very specific)




            and/or

       [SPunltfve Contempt. I request foat foe Court find that foe ofoer parhi is in punitive contempt of fols Courts
       Order. As described above, I attest that, beyond a reasonable doubt, foe responding party (1) had knowledge
       of foe Order; (2) had foe ability to comp^ with foe Onler; and (3) vdlifully refused to comp^ with foe Order.
           I request this court find foat foe conduct of foe other party to be offensive to foe aufoority and dignity of foe
           Court and. to vindicate foe dignity of this court, to impose a fine or fixed sentence of fmprfsonment or
           both.


   Date:               10, QD\H
                                                                               h.lhfk^i\)(Pu*6A&
                                                                     Address                    I

   JDF1816    r^/13    VENFIED MOTION AND AFFIDAVIT FOR CITATION FOR CONTEMPT OF COURT
   O 2013 CotondoJufidalDepaitaneitt for use In lha Courts Of Celeredo                              PagaSofS
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 61 of 123 PageID #:1024




                                                                  city,state,ap Code

                                                                  (Area Code)Home Telephone Number
                           SC0TBM)0KS
                KOTAfOr PUBUC•STATE OF COLORADO
                      notary ID 20164024177
                                                                  Area Code)Woik Tetephone Number
                MY commission EXPIRES JUN 11. 2022


   SubsOTibed and affirmed, or ewom to befOie me In toe County of                                              State of
   C^bf^aFc*            .this       JO         day of                     20 V 7 -

   My Commission Expires:
                                                                               Publici^Di^ Clerk



        It is importantthat the party accused of contempt read the foliowing information.
   A party accused of remedial contempt has the fdlowlng rights:
       1. The fight to be represented by a lawyer.
       2. The right to a hearing before a ludM officer where the court must find that you were subject to a court
          Older, toat you had knowiedge of that Order, that you did not comply with the Order, that you had toe
          atiltlty to comply with toat Order,and that you have the present ablQty to comply with that Order.
   If you are fbund to be In remedial contempt of court,the court may require you to pay the other pariy^ court costs
   and attorney's fto connected with the contempt hearing, to pay a fine, and/br to serve an IndefinRe jail smtence
   until you comp^ with the ordinal order.


   A party accused of punitive contempt has the following rights:
       1. The right to be represented by a lawyer. If you cannot afford a lawyer and if a jail sentence Is
           oontmnplated, you may apply for a court-appointed lawyer.
       2.' The right to ajury If a jail sentence In excess of 180 days is contemplated.
       3. If thejiKlge Initiated toe proceedtogs,toe right to have the contempt matter heard by a differentjudge.
       4. The r^ht to plead guilty ornotguil^ to the charge ofoontempt
       5. The fight to be presumed tonocent unless and until the alIegafion(s) In the motion for contempt Is/are
          proven beyond a reasonable doubt
       6. The right to confrontand cross-examine all witnesses against you.
       7. The rightto present relevant witnesses and evidence atthe hearing.
       8. The right to request toe court to Issue subpoenas to compel witnesses to appear and give tssfimony.
       9. The right to remain sfient
       10. The right to testify on your own Irehalf. If you testify, you waive your right to remain silent and toe other
           party may cross-examine you.
       11. The right to make a statement on your own behalf prior to toe imposition of sanctions, If you are found In
           contempt of court


   If the court finds beyond a reasonable doubt that you were subject to a lavriiii court Order, that you had
   knowledge of that Order, that you had toe ability to comply with that Order, that you willfully failed or refUsbd to
   obey toat Order, and that such conduct was offensive to toe autoority and dl^lty of the court, you may be
   sentenced to pay a fine or serve a jail sentence.

   JDF1816    R7/13   VEiUFIEO MOTION AND AFFIDAVTT FOR CITATtON FOR CONTEMPT OF OOURT
   O2013CoiorBSo Judicial DepartmantfiH-use In fhaOoitite of CokHBdo                         PageAofS
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 62 of 123 PageID #:1024




                      Exhibit E
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 63 of 123 PageID #:1024



 1                    IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
 2                              EASTERN DIVISION

 3    J.P. MORGAN SECURITIES LLC,
      et al.,
 4
                          PI aintiff,
 5
                   -vs-                             No. 18 C 3447
6
      KATHERINE LITVAK, et al.                      Chicago, Illinois
 7                                                  September 27, 2019
                          Defendants.               9:30 a.m.
8

9                         TRANSCRIPT OF PROCEEDINGS
                      BEFORE THE HONORABLE ANDREA R. WOOD
10
      APPEARANCES:
11
      For the Plaintiff:            ULMER & BERNE LLP
12                                  500 West Madison Street
                                    Chicago, Illinois 60661
13                                   BY:   MR. KENNETH FREDERICK BERG

14    For Defendants
      Bernard and Samuel
15    Black:                        STRAUSS & MALK
                                    135 Revere Drive
16                                   Northbrook, 111i nois 60062
                                     BY:   MR. BRAD STEPHEN GRAYSON
17
      For Defendants Dain
18    and Goodwin:                   ARCTURUS LAW FIRM
                                     211 West Wacker Drive
19                                   Chicago, Illinois 60606
                                     BY:   MR. PETER STASIEWICZ
20

21
                      COLETTE M. KUEMMETH, CSR, RMR, FCRR
22                            OFFICIAL COURT REPORTER
                             219 South Dearborn Street
23                                   Room 1928
                             Chi cago, II1i nois 60604
24                                 (312) 554-8931
25
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 64 of 123 PageID #:1024



 1    APPEARANCES: (Conti nued)
 2    For Defendants
      Katherine Litvak
 3    and 01 ga Dal:                 MURPHY[M GROUP, LLC
                                     161 North Clark Street, Suite 2550
 4                                   Chicago, Illinois 60601
                                     BY:   MR. DAVID FELLER HYDE
5

6

 7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 65 of 123 PageID #:1024



 1          (Proceedings heard in open court:)
 2                THE CLERK: Calling case 18 CV 3447, J.P. Morgan
 3    versus Black.

 4                 MR. GRAYSON: Good morning, your Honor. Brad
 5    Grayson for Bernard and Samuel Black.
6                  MR. BERG:    Kenneth Berg for the plaintiffs, J.P.
 7    Morgan.
8                  MR. STASIEWICZ: Good morning, your Honor. Peter
9     Stasiewicz for Anthony Dain and Jeanette Goodwin.
10                 MR. HYDE: And good morning, your Honor.           David
11    Hyde for 01ga Dal and Katherine Litvak.
12                THE COURT: Okay. Good morning. So I think the
13    first thing I would like to do is kind of get an update on
14    what if anything has changed since the parties submitted
15     briefing. I know it's just been a couple weeks, but it seems
16    like there might be something going on in Colorado. I don't
17     know if there was any further progress or action taken with
18     respect to that action or any of the other actions that are
19     pending.

20                 MR. GRAYSON: As I understand it, my client's
21     Colorado counsel approached Joanne Black's Colorado counsel
22     and asked them to withdraw the contempt citation based on
23     these proceedings, and they refused to do that. That's the
24     only thing that I know that's happened.
25                 THE COURT: Is there a hearing set on the contempt
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 66 of 123 PageID #:1024



 1     proceeding? How does that work procedurally?
 2                 MR. GRAYSON: There's a -- I think it's equivalent
 3     or maybe is a motion for rule to show cause that's set for
 4     October 3rd in Colorado. So it's effectively a presentation
 5     of a start of a explain why you shouldn't be held in contempt
6     for not turning over this money hearing on October 3rd.
 7                 THE COURT:    I guess after reading through the

8      briefs I was still a little bit unclear.          Is all of the money

 9     and/or assets that are the subject of the contempt motion
10     being held in the Chase accounts, or is it broader?
11                 MR. GRAYSON: I think they're all held in the Chase
12     accounts. I'm not aware of any trust money that's not in the
13     Chase accounts.

14                 MR. STASIEWICZ:     I think the language of the
15     contempt, which has some reference to funds held more
16     broadly, I don't know if any of those actually exist or not,
17     but I think there is a reference in the contempt motion.
18                 MR. GRAYSON: The one thing that may be, and I'm
19     not a hundred percent sure of this, but Chase is -- the money
20     held at Chase that I think is the subject of this action is
21     only in what's been called the SNT, the supplemental needs
22     trust, as well as the issue trust. And there is also a 2013
23     trust.

24                 I don't think that the 2013 trust has any assets

25     that are subject to this interpleader action, so I don't know
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 67 of 123 PageID #:1024



 1     if the contempt thing may involve that. I think it only
 2     involves turning over the issue trust and supplemental needs
 3     trust accounts at Chase to the conservatorship estate in
 4     Colorado.

 5                 MR. BERG: To simplify things, as I understand
6      it -- and we're not a party to that action -- the money we're
 7     holding is at least equivalent to what's at issue in the
8     Colorado contempt proceeding, or it might be a subset.              But
 9    everything we're holding is subject to the contempt, as I
10     understand it.

11                 THE COURT:    So has the issue of -- has the probate

12    court been apprised of this action, and has, I guess
13     Mr. Black, raised with the probate judge one of the reasons I
14    can't comply with your order is because the assets are
15     subject to an interpleader, frozen because of a citation -- I
16     guess I'm a little confused as to why those issues wouldn't
17     be raised with the probate judge and why any reasonable
18     probate judge wouldn't say, okay, I understand, you shouldn't
19     be held in contempt because there are other court orders out
20     there that are preventing you from --
21                 MR. GRAYSON:    That will be a defense.       It has been

22     raised in the past. It hasn't stopped Joanne Black's counsel
23     from still seeking to hold Bernard in contempt for not
24     turning over the trust accounts, which, as you know, are
25     frozen many different ways.
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 68 of 123 PageID #:1024



 1                 And Bernard fears -- a lot of the judge in
 2     Colorado's orders are up on appeal right now. He fears that
 3    effectively whatever Joanne asks the judge to do she will do
 4     regardless of what may be going on elsewhere, because she
 5     portrays the situation there, as I understand it, as a
6     situation where Bernard has simply manipulated ways that he
 7    can't turn over the money.        Which is not true, there has only

8      been one action that Bernard started.         But she portrays it

 9    that way to the judge, and Bernard is afraid that the judge
10     may accept that view of the world and hold him in contempt,
11     notwithstanding the fact that he's explained why there are
12    several reasons why he can't turn over the money.
13                 MR. STASIEWICZ:     Your Honor, I think this goes --

14     you know, it's gotten close to the merits of the motion,
15    which is, as you know, Bernard is able to go to the judge and
16    explain the basis for why he should not be held in contempt.
17                 I don't think that the reasons -- that it's not as

18     simple as counsel makes it out to be. There are things that
19     Bernard could do and comply. He could agree to turn over
20     some portion of the funds. There is only --
21                 THE COURT:    But I guess that was my first question.
22     Is there some portion of the funds that he could turn over
23     that aren't frozen --

24                 MR. STASIEWICZ:     Right.

25                 THE COURT: --as part the Chase accounts?
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 69 of 123 PageID #:1024



 1                  MR. STASIEWICZ: Right. Right now the Litvak and
 2     Dal judgments, they -- they freeze I think effectively almost
 3     all the issue trust money, but they only I think freeze
 4     $60,000 out of about 2 million in the SNT.
 5                 So if Bernard agreed to turn over those funds to
6      the Denver probate court, my clients would be on board with
 7     that, and that would take away one of the --
8                  THE COURT:    But it would still have to come out of

 9     the funds that are with Chase.

10                  MR. GRAYSON:   Correct.

11                  MR. STASIEWICZ: That's right.
12                THE COURT: So it would effectively resolve a
13     portion of this.

14                  MR. GRAYSON:   Right.

15                  MR. STASIEWICZ:    It wouldn't resolve this case

16     completely, but it would take it from three things to two
17     things.

18                  MR. GRAYSON: Right. But there is a few problems
19     with that.    One is Bernard is contesting that the money
20     belongs in the conservatorship estate.
21                 Secondly, there is also -- counsel is ignoring the
22     arbitration.

23                  THE COURT:   The FINRA ruling.

24                  MR. GRAYSON: The FINRA ruling. So there is more
25     to it than that.
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 70 of 123 PageID #:1024
                                                                              8


 1                THE COURT: I'm sorry. Is that cash, though? Does
 2    the FINRA ruling cover a cash account?
 3                 MR. BERG: The FINRA ruling covers all of the
 4    accounts, whether it's cash or securities.           But in our view,

 5    the FINRA award is very narrow. It just prevents us from
6     allowing withdrawals for litigation expenses.
 7                THE COURT: So I suppose that --

8                 MR. STASIEWICZ:      There is a portion of the FINRA

9     order, your Honor, that states that the order shall remain in
10    effect until final order of pending litigation in the
11    Colorado courts, or unless and until trustees of the IT and

12    trustees of the SNT in writing to JPMS mutually agree to

13    withdrawals from the SNT or IT.

14                So there is a provision within the FINRA award --
15                THE COURT: I guess what I'm trying to understand,
16    Mr. Stasiewicz, in terms of your argument, is why Mr. Black
17    should have to agree to that when this proceeding is going
18    on. You're saying he could avoid the contempt by agreeing to
19    do these things. Why should he have to? Why should he be
20     required to do these things?
21                 MR. STASIEWICZ: I think we're going directly into
22    the purposes of what we're doing here. The purpose of this
23     interpleader action is to protect Chase from multiple
24     liability --

25                 THE COURT:    Mr. Berg --
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 71 of 123 PageID #:1024



 1           (Indeci pherable cross-talk.)
 2                 MR. HYDE: Mr. Berg agrees.
 3                 MR. STASIEWICZ: We get that, and I'm as
 4     sympathetic as I've ever been to a financial institution

 5     about it. But the purpose of this proceeding is not to
6      protect Mr. Black, you know, but for this interpleader, you
 7     know, he has the opportunity to -- and he has.           He has

8      appealed the ruling from the DPC that says he needs to turn
9      over these funds.     He's moved for a stay. That stay was

10     denied.

11                So he's essentially using the opportunity of this
12     interpleader to come in and have another appeal after the
13     Colorado appeals court has already denied that stay. You
14     know, without this interpleader, that, you know, proceeding
15     can go forward. And he still has that right to go --
16                 THE COURT: I'm sorry. Was the order denying the
17     stay an order denying the stay of the probate proceeding or a
18     stay specifically of the contempt order? That was a little
19     unclear to me.

20                 MR. GRAYSON: A stay of the probate proceeding.
21     And it still doesn't -- that still doesn't address, with all

22     due respect to Mr. Stasiewicz's argument, it still doesn't
23     address Mr. Black's appeals in Colorado of the propriety of
24     the Colorado courts directing him to turn over the trust
25     funds, which he doesn't want to do, and which is an issue in
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 72 of 123 PageID #:1024
                                                                             10


 1     this case.    Who is entitled to the trust funds.

 2                 THE COURT: To be clear, I don't view it as
 3     appropriate to use the interpleader action as a way of
 4     staying the probate proceedings more generally. Clearly
 5    there are lots of things at issue there that need to go
6     forward.

 7                 It seems to me it's actually a much more specific
8     issue of whether or not any party to this case, any claimant
9     to this pool of funds, can specifically ask for relief that
10    would require the turnover of funds. As I understand it,
11    that's happened in the context of this contempt citation, but
12    the probate proceeding overall involves a whole bunch of
13     other stuff that it doesn't seem would be appropriate for me
14    to get involved in.
15                 MR. STASIEWICZ: I guess there's different options
16     -- there's purposes of contempt. Right? Some of it's to
17     enforce compliance, some of it's to punish noncompliance. So
18     there is, to some extent, you know, if it's forcing
19     compliance then I understand, you know, your Honor's
20     position. If it's, you know, punishing the failure to want
21     to comply, or taking any steps to try to comply, I'm not sure
22     that that's affecting, again, Chase's interest. As Chase
23     says, they're not a party there.
24                  I think the case I cite. Buckeye State, they take a
25     position there where they enjoin -- there is a -- litigation
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 73 of 123 PageID #:1024
                                                                             11


 1     that can go forward against not the interpleader claimant,
 2     and there is -- you can get a judgment against other parties.
 3     But you can't enforce that judgment against the interpleader
 4    claim.

 5                So I don't think anybody is trying to -- we're not
6     at the point where anybody is trying to enforce -- make Chase
 7    do anything or subject them to any additional liability or
8     any court order that is going to -- that, you know, if Chase
9     was the subject of the contempt motion I would agree with
10     you.   That's what I'm saying.       But Bernard is not.

11                THE COURT: So your point is he's being held in

12    contempt for not taking steps to turn over the assets. The
13    steps he could take would be to agree with the other parties
14    that the assets were turned over, and that's why he should be
15     -- so my original question is why should he be required to
16    agree to turn over the assets. I think if I'm hearing you
17    correctly your answer i s because those are steps that would
18    satisfy the contempt order.
19                 MR. STASIEWICZ: What I really would -- what he's
20     required to do is whatever the Colorado court order says he
21     should do, which one of the things is to turn over those
22    funds.

23                 The contempt motion that he's up on is why should
24     you not be held in contempt. And he can go to the Colorado
25     court and say, listen, I have A, B, C, D, E reasons that I
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 74 of 123 PageID #:1024
                                                                             12


 1     can't do it if they ask why didn't you -- you know, maybe
 2     he's got X and Y reasons. I just don't think we should be
 3     having the contempt hearing here now, and what he can and
 4    can't do, or what could or could not be done.            There's

 5    account books, and checkbooks, things like that that he was
6     ordered to turn over. He hasn't done those things.
 7                You know, we can get into all the details of that,

8      but it really seems like those are arguments that he should
9      be presenting to the Colorado court, but of course he thinks
10     he's not going to win there, so he's taking a shot here to
11    get it stopped first.
12                THE COURT: Why isn't Joanne Black in violation of
13     my order for any of the claimants in this case not to take
14    any steps to seek turnover of these assets without filing a
15     motion here with notice so that could be resolved here?

16                 MR. STASIEWICZ: Again, I think that goes to who
17    the order is directed at.        This is about Bernard, not Chase.

18     If there was a turnover order to Chase, then I woul d agree

19     that --

20                 THE COURT:    No.   My order that I entered here
21     covers all of the claimants.        It was entered without any

22     opposition or objection and indicates that none of the
23     claimants here are to try to effect a turnover of these
24     assets without first providing notice by means of motion,
25     written notice, or it says by means of motion in this case.
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 75 of 123 PageID #:1024
                                                                             13


 1    which she did not do.

 2                 MR. BERG:    The Court recalls that she's in default.

 3                THE COURT: She is in default.          However, she was
 4    also served with the order. Are you saying because she's in
 5    default she's not covered by my order?
6                  MR. BERG:    No, I'm not saying that.
 7          (Laughter.)
8                  MR. BERG:    I'm just saying there is no one here
9     to --

10                 MR. GRAYSON: And your Honor --
11                THE COURT:     But somebody, somebody could come

12    forward and say not -- that I want to increase the litigation
13    on this issue -- but somebody could be filing a motion for
14     her to find her in contempt of my order for trying to do this
15    without first coming here, and filing written notice, and
16    giving people an opportunity to be heard.
17                 MR. GRAYSON: Right. And I want to make one point
18     because Mr. Stasiewicz, with all due respect, I think is
19     misrepresenting part of the purpose of an interpleader
20     action. It's not solely to protect the holder of the
21     interpleader funds, it's to protect the funds themselves from
22     being turned over.
23                 So when he says, well, we're not trying to do
24     anything to Chase: No, but they're trying to take the funds,
25     which I have contested claims to them in this case, and allow
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 76 of 123 PageID #:1024
                                                                             14


 1     those funds to be turned over in Colorado, or force a party
 2     to turn them over in Colorado.

 3                 And the cases that he cited, the courts talked

 4     about an injunction affecting the funds.          It didn't affect

 5     other litigation that didn't involve the funds, but it wasn't
6      just enjoining to protect the party holding the funds, it was
 7     to protect the funds themselves.        And what they're trying to
8      do is make an end run here and have Bernard ordered or held

9      in contempt for not turning over the funds that are the
10     subject of this action. And as your Honor noted, you entered
11     an order previously that said don't do this.
12                 It's also interesting that Joanne Black is not
13     making these arguments. This is counsel for Goodwin and Dain
14     making arguments about what Joanne Black should or shouldn't
15     be enjoined from doing. He doesn't have standing to even
16     make any of these arguments objecting to the relief that both
17     my client and Chase are seeking.
18                 THE COURT: But isn't part of the problem here that
19     Joanne Black is acting independently even though she has a
20     conservator and -- does she have a conservator and a

21     guardian?
22                 MR. STASIEWICZ: No, just a conservator. I don't
23     know if your Honor is familiar with in Colorado a
24     conservator, you know, has power over her properties. Not
25     like a guardianship over the person of Joanne.
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 77 of 123 PageID #:1024
                                                                             15


 1                 MR. BERG: Judge, may I be heard for a second?
 2                 THE COURT:    Yes.

 3                 MR. BERG:    We have before the Court two motions for

 4     preliminary injunction. One is by Mr. Black, and one is by
 5     Chase. Separate motions. I think all of the discussions so
6     far really has focused on the issues possibly relevant to
 7     Mr. Black's motion.      But Chase's motion is very simple, and
8     that is if we meet the qualifications, the requirements under

9     Section 1335, we're supposed to be discharged.

10                 THE COURT:    I'm smiling because I know that what
11     you really want is just the order saying that you can go home
12     and you don't have to come back for any more of these
13     hearings.

14                 MR. BERG:    Right. And the only thing that's
15     hanging up granting our motion is the fact that these funds,
16     before all this started, were invested in securities, which
17     cannot be deposited with the clerk of the court.
18                 We were first dragged into litigation back in 2016.
19     And it continues. We haven't asked for our legal fees up
20     till now, I can't say what might happen in the future, but
21     this has been expensive, it continues to be expensive, and as
22     my colleague said, the Court is supposed to be focused to
23     some extent with preserving the interpleader funds. Those
24     funds are in mutual funds which hold equities. And over the
25     last three years the point was made that they have
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 78 of 123 PageID #:1024
                                                                             16


 1    appreciated significantly. But we all know the market
 2    doesn't go up forever.
 3                So we're asking the Court for authority to sell
 4    those securities, reduce them to cash, and then that would

5     allow us to deposit the funds with the clerk and be

6     discharged like we're entitled to be disoharged.
 7                THE COURT: And would your plan be to effect an

8     orderly sale rather than a fire sale in an effort to best
9      preserve the value, or are you planning the day I issue the
10    order they're just going to be sold?
11                 MR. BERG: Well, I think the answer is yes and yes.

12    We're planning to do an orderly sale, but because these are
13     highly liquid mutual funds, the sales would all take place at
14    the end of the trading day, which is what mutual funds do.
15                THE COURT: So everything is highly liquid, there
16    is nothing that there is not an active market for.
17                 MR. BERG:    There is an active market.

18                THE COURT: There is. There is nothing that there
19     is not one. There is nothing that --

20                 MR. HYDE: No position to be unwound.
21                 MR. BERG:    No.

22                 THE COURT:    Nothing that's privately held.
23                 MR. BERG: There are, as I recall, some individual
24     securities. But again, as I recall, they're blue chip,
25     big-name stocks. It's all highly liquid. So there really
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 79 of 123 PageID #:1024
                                                                             17


 1     isn't effectively a difference between an orderly liquidation
 2     and a quick liquidation.
 3                 But I don't think the problem would be the way the
 4    account is liquidated. The argument was that they would
 5    lose --

6                 THE COURT: And someone would have to pay taxes.
 7                 MR. GRAYSON: That's really -- there would be a
8     significant capital gains tax as opposed to being able to

9      manage the funds as trustee in a way that minimized the tax
10    consequences to the beneficiaries of the -- if they're just
11    sold now as is, there will be a massive tax consequence as a

12     result of, as counsel said, they appreciated in value quite a
13     bi t over the past few years, and there would have to be --
14    someone would have to pay the capital gains tax on that.
15                So we are totally on board with the concept of not
16     making Mr. Berg continue to appear in court, or file motions,
17    or whatever, we would just prefer to see the funds held in
18    their current form while the case proceeds rather than being
19    liquidated and deposited into the court.
20                 MR. BERG:    Let me underscore one thing that was

21     just said. Chase is not managing these funds. So it's only
22     by sheer luck of inactivity that the market has gone up so
23     they increase in value. The opposite could be true tomorrow.
24     They could decline in value, and nobody would be managing
25     these funds.
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 80 of 123 PageID #:1024
                                                                             18


 1                THE COURT: Since Mr. Berg has re-focussed my
 2    attention on his client's desire to be discharged, let me ask
 3    a question about the briefing of that motion.
 4                I'll let you make your point in a minute,
 5    Mr. Stasiewicz.

6                 The thing that jumped out at me in reviewing the
 7    briefing on that issue is that the parties have arguments
8     about how everybody is concerned about the capital gains and
9     the tax consequences.       I didn't see much in the way of legal

10    authority suggesting that there is a statute, or regulation,
11    or some case law that says I shouldn't grant this request and
12    liquidate it and put the cash in the court's account.
13                MR. STASIEWICZ: That was my point, your Honor.
14    After reading Chase's reply and the reference to not having
15    jurisdictional requirements to the interpleader statute, it
16    got me rethinking about stuff I should have been thinking
17    about before.

18                And I think there are some jurisdictional issues,
19     because apparently under the interpleader statute there is at
20    least one case that I found, which is out of the Western
21    District of Louisiana, 2010 WL 4068917, that you have to

22    deposit the money or property you have, whatever, and
23    essentially it's the same issue. Can you sell it, you know,
24    there's going to be tax consequences, and just deposit the
25    cash.    The Court was reluctant to do that, said that's the
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 81 of 123 PageID #:1024
                                                                             19


 1     point of a surety bond. You can have a bond instead of
 2    depositing the actual physical whatever it is that is the
 3    subject of the interpleader, not converting that to cash and
 4     having a sale.

 5                So I think there may have to be some additional
6      briefing on that, because as you say, we didn't really
 7    address the jurisdictional aspect of that.
8                  MR. BERG:    I think that was addressed, because we

9     originally paid the premium for a bond, as the Court will

10    recall, and then it came up for renewal after this case was

11    here for a year, and we filed a motion, which we think is in
12    the Court's discretion, to dispense with the bond, and there
13    was no objection to that. So I think they've waived any
14    objection.
15                 MR. GRAYSON: Well, the objection, the reason we
16    waived the objection -- I don't regret doing that, waiving
17    the objection -- it was contingent on the order your Honor
18    was referring to earlier, which then prevented the parties
19    from doing anything with respect to the interpleader funds.
20    It was going to freeze them effectively at Chase pending the
21    outcome of the case, and then if anyone wanted to do anything
22    to affect the funds, which were now not secured by a bond,
23    they had to come to the Court and apply, which is what your
24     Honor was referring to earlier that Joanne did not do, she
25    just went ahead and filed a contempt proceeding in Colorado
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 82 of 123 PageID #:1024
                                                                             20


 1     to seemingly try to affect the funds.
 2                 And you're right, we could probably seek to hold
 3     Joanne in contempt. What we have been seeking instead, and I
 4     think it's part of the relief Chase has been seeking, is to
 5    just have a more clear order barring the parties from doing
6      anything to affect the interpleader funds while the case is

 7     pending. And at that point, yes, Mr. Stasiewicz is talking
8      about, oh, you're litigating who is right and who is wrong;
9      well, that's what's going to happen in the interpleader case,
10     is we are going to litigate who is ultimately entitled to
11     those funds or who might be entitled to a portion of those
12    fund. And there are competing claims. And that's why Chase
13    filed the interpleader action to begin with.
14                 MR. BERG: The problem is posting the bond doesn't
15     really achieve the results of the interpleader, because we
16     posted a bond for a year, and the parties continued to
17     litigate and continued to move close to that goal of getting
18     a turnover order until this Court intervened.           And as one of

19     the parties said in their briefs, the voluntary compliance
20     with your order has, you know, prevented anybody from making
21     any further demands on Chase.
22                 But that's not the way the interpleader statute is
23     supposed to work. The interpleader statute is supposed to
24     work that we get discharged. And the only thing as a
25     mechanical operational obstacle to that is that we can't
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 83 of 123 PageID #:1024
                                                                             21


 1    deposit securities. So in order to let the interpleader
 2    statute work the way it's supposed to, we don't want to
 3    depend on voluntary compliance with your court order,
 4    including from Joanne, who isn't even here, we want to sell
 5    those assets, deposit the assets with the clerk, and get out
6     of this.

 7                And we think if you authorize us to do that, within

8     a short order we can do that, deposit the funds, all the

9     jurisdictional requirements not only will have been met, but
10    were admitted in the answers to the pleadings here, and we
11     believe we're entitled to discharge.

12                THE COURT: Okay. This Louisiana case, help me
13     understand why that supports your position, Mr. Stasiewicz.
14                 MR. STASIEWICZ:     So I think in that case it was

15    clear that the bank wanted to sell and didn't want to post a

16     bond. It ended up getting dismissed actually, because there
17    was a jurisdictional requirement. So the judge actually
18    dismissed the whole interpleader, because he believed the
19     bank would not post the bond and wanted to sell and deposit
20    the cash.

21                THE COURT: So you're saying that if the securities
22    were going to be sold and the cash deposited here, the only
23    way that could happen is if there were also a bond?
24                 MR. STASIEWICZ:     No, no.    I think in this case, in

25     the Louisiana case, Merrill Lynch wanted to sell and the
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 84 of 123 PageID #:1024
                                                                             22


 1     court was saying I don't think I have the -- you know, I
 2     don't think I can order, under the statute, that there is a
 3     basis for you to sell that. You're supposed to deposit with
 4    the court what the funds are, not some, you know, you sell
 5    them and transfer them and turn them into something else.
6     We're arguing about this money, whatever the tax consequences
 7    are, whatever.      The funds as is are what needs to be

 8     deposited with the Court.       And if it cannot be deposited with

 9    the Court, then that's why the statute has --

10                THE COURT: Provides for the surety bond.
11                 MR. STASIEWICZ: And these are jurisdictional

12     requirements, which are not waived.
13                THE COURT:     Does that then lead to the position

14    that I should dismiss the interpleader, is that what you're
15    saying?
16                 MR. STASIEWICZ:     No.   In this case I think

17     basically he said normally they would give an opportunity to
18    cure, but the bank doesn't want to cure, so dismissed. And I
19     don't think there is any reason you couldn't give Chase an
20     opportunity to post that bond again.
21                 THE COURT:    So I understand, I know there hasn't

22     been briefing on it, but to the extent that you think that
23     that case from Louisiana, which of course doesn't have any

24     precedent for me here, to the extent you think that that's
25     persuasive, the reasoning of that court is persuasive, your
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 85 of 123 PageID #:1024
                                                                             23


 1     requested relief would be that I give Chase the option of
 2     posting a bond, and if they say no, then the interpleader
 3    should be dismissed.

 4                 MR. STASIEWICZ: I think jurisdictionally that
 5     might actually be the case. There is also an Eighth Circuit
6     case I didn't pull because it was about stock certificates

 7    specifically and it got into a decision on that, but that was

8      kind of a precursor in 1967.

9                 THE COURT:     But given that --

10                 MR. STASIEWICZ:     But I think as a jurisdictional

11     prerequisite to having an injunction, one of those things has
12    to happen.

13                THE COURT:     However, it would not be, I don't

14    think -- it would be an interesting academic question. It
15    doesn't strike me as an issue of subject matter jurisdiction,
16    and given that it's not subject matter jurisdiction, the
17     parties could waive that jurisdictional requirement, and I
18    think what Mr. Berg's point is the parties did waive that
19    jurisdictional requirement by agreeing that Chase did not
20     have to continue to post a bond.
21                 So why aren't we past that point? So unless your
22     position is that this is somehow a matter of subject matter
23     jurisdiction, which parties can't waive, which strikes me
24     would not be the case here --

25                 MR. STASIEWICZ:     In that case I think we're right
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 86 of 123 PageID #:1024
                                                                             24


 1    where we are. It doesn't necessarily mean that he has the
 2     right to sell.     I don't know that the waiver -- if indeed we
 3     have waived the right to demand the bond, whether that means
 4     he automatically gets to sell the securities and deposit the
 5    cash.

6                 THE COURT: So your position is the interpleader
 7    mechanism does not provide for the sale of nonliquid assets
 8    in order to reduce them to a form that could be deposited

9     with the court.

10                 MR. STASIEWICZ: Yeah. Our position would be
11    option one, deposit the actual whatever it is with the court
12    and don't sell it; option B, surety bond; option C, the
13     parties have waived, you know, waived the requirement to do
14    that, but proceed the way we have been.
15                THE COURT: Or option D, Chase dismisses their
16    interpleader action. Which I take it they don't want to do,
17     because they're here.

18                 MR. BERG: Our response is that the cases say the
19    Court has the authority to protect the interpleader funds.
20    And we think that leaving the funds unmanaged in equitable
21     mutual funds, that value fluctuates, you know, poses market
22     risk to the funds, and the Court therefore has the authority
23     to order them changed into a form that wouldn't fluctuate in
24     value. And that means cash, and we could deposit the cash,
25     want to deposit the cash with the clerk of the court.
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 87 of 123 PageID #:1024
                                                                             25


 1                 THE COURT: Do you have some authority to point to
 2     other cases, for example, where the Court has directed the
 3    liquidation of securities under an interpleader framework?
 4                 MR. BERG:    I have not researched that issue outside

 5    this jurisdiction in other federal courts.
6                 THE COURT: And in this jurisdiction have you found
 7    anything?

8                  MR. BERG: I haven't found anything.
 9                THE COURT: Okay. One other sort of factual
10    question since, again, the other parties are very focused on
11    tax consequences here.

12                These assets are held as part of a trust. Would it
13     not be the trust that would bear the tax liability here? So
14    is the concern then that the tax liability is going to be
15     borne by the trust and that's going to reduce the value of
16    the holdings?

17                 MR. GRAYSON:    Yes.   That reduces the value of the

18     holdings, which --
19                THE COURT: But it's going to come out of the
20    trust.    It's not --

21                 MR. GRAYSON:    It will come out of the trust, but

22     obviously there are beneficiaries of the trust who will have
23     less assets available to them.        The beneficiaries of the

24     trust are in one case Joanne, in another case Mr. Black and

25     his children. And actually Mr. Black and his children
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 88 of 123 PageID #:1024
                                                                             26


 1    indirectly are beneficiaries of the trust for Joanne Black's

 2     benefit.

 3                 MR. BERG:    The taxes are going to have to be paid

 4    at some point, unless there is a market crash and it loses

5     all the value.      But the taxes are going to have to be paid.

6     And the Court is correct, it would come from the trust, and I

 7    don't see any reason why the trust couldn't order, once the
8      proceeds are sitting with the clerk, that funds be released
9     to pay the taxes from the trust. So I don't see that as an
10    obstacle.

11                There is one other complication that we allude to
12    in our pleadings, and that is there are obviously citation
13    liens from the State of Illinois.         And we have some concerns

14    that even if we were to have cash, we can't 1et the cash out

15    of the accounts without being in violation of the citation.
16                Our suggestion is that that, though, that the
17     parties who control those liens are before this Court, and
18    this Court could direct those parties to go to the Illinois
19    court and withdraw those liens.         But that would have to be

20    cleaned up.

21                THE COURT:     And would that be sort of voluntary --

22    would there be an objection to doing that?
23                 MR. HYDE:    I don't know whether -- this is the

24    first time that issue has been raised to me.

25                 THE COURT:    I'm not sure what you mean, Mr. Berg,
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 89 of 123 PageID #:1024
                                                                             27


 1     when you say clean up the liens.
 2                 MR. BERG:    Well, Ms. Dal and Ms. Litvak have

 3    judgment liens, and they served a citation on Chase. Also
 4    the Dain Goodwin faction filed an action in Illinois, and

 5    they have a citation lien that they served on Chase.
6                  So those citations have frozen the funds

 7     independently of Colorado, independently of the interpleader
8     and everything like that. And we don't want to risk being in
9      violation of those liens by turning the funds over to the

10    federal court clerk.       But to resolve that issue, this Court

11    could direct Ms. Dal, Ms. Litvak, and the Dain Goodwin group

12    to just vacate those liens since they're really unnecessary
13     if the funds are going to be protected here by the clerk of
14    the court.

15                 THE COURT:    I see head shakes, so let me start with

16     Mr. Hyde.

17                 MR. HYDE: I guess that I'm highly uncomfortable at
18    first impression with that arrangement. So just taking 01ga
19     Dal, she has a judgment that was confirmed by this state
20     court. I've got citations that were served with perfected
21     judgment liens on these funds. The amount of that judgment
22     is, I will readily admit, less than the total amount of
23     funds, is for roughly $400,000. But that's my, you know,
24     that's my client's judgment. And the priority of that
25     judgment within this conflict is part of this dispute.
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 90 of 123 PageID #:1024
                                                                             28


 1                 And my clients are also subject to, you know, to
 2     your Honor's order that if I wanted to try to go pursue a
 3     motion for turnover, which under Illinois law I'm entitled to

 4     do right now, as to Chase and the amount of the funds,

 5     provided that I comply with your Honor's order to apply first

6      and get a blessing, or however that works, to then engage in

 7    the state court process under the turnover statute to satisfy
8     the judgment.
9                  My comment that your Honor raised earlier was going
10    to be I don't understand why Dain Goodwin and that camp

11     aren't subject to the same procedure here, that -- Dain and
12     Goodwin domesticated a judgment here in Illinois, and they've
13     got a citation lien that applies to that judgment that they
14     domesticated. What they're also trying to do in Colorado is
15    to satisfy that judgment essentially through the citation
16     proceeding in front of the probate court.
17                 MR. STASIEWICZ: There is one I think big issue
18     with the difference, the judgment against Bernard that we
19     domesticated is personally against Bernard.
20                 MR. GRAYSON:    It is different.      There are different

21     funds.   But the whole issue of the citations, and the

22     turnover, and all of the other orders, the whole point I

23     think that Chase filed the interpleader action is we're
24     getting orders from Colorado, we're getting orders from
25     Illinois, there is also a pending litigation, we don't know
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 91 of 123 PageID #:1024
                                                                             29


 1     what that might result in, in New York. So the point is is
 2     the interpleader funds, Chase filed an injunction and said
 3     under 2361 please enter an order that enjoins the parties
 4     from trying to get turnover of these funds until this Court
 5     decides the priority issues of who is entitled to the funds
6      in the trust.

 7                THE COURT:     It seems to me that the citation issue

 8     is perhaps as clean as it needs to be in the sense that if I

9      were to grant the injunction that Bernard Black is asking

10    for, it would prevent any of the claimants from trying to get
11     at that money.

12                 MR. GRAYSON:    Correct.

13                THE COURT: And that would apply to the citation.
14                 MR. HYDE: It would apply to me and it would apply
15    to them.

16                THE COURT: It would apply to everybody.
17                 MR. BERG: That would be true of the injunction
18     Chase asked for also.

19                 MR. STASIEWICZ:     Well, I mean, so there is the very

20     broad injunction I guess that Chase wants, and then there is
21     the very narrow one that Bernard is asking for. And I think
22     this really gets to one of the big problems is where, if an
23     injunction is granted, where are the --
24                 THE COURT: Why wouldn't the appropriate scope of
25     the injunction be an injunction that prevents claimants
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 92 of 123 PageID #:1024
                                                                              30


 1    specifically from instituting proceedings to affect -- I
 2     mean, it's almost like the order I already entered, only it's
 3    an injunction that says you just can't do it as opposed to
 4     you can't do it without first applying to the court. And
 5    wouldn't that be both inconsistent with the interpleader
6     statute and the federal anti-injunction act, which does
 7     permit me to issue injunctions that are necessary to aid in
 8    this Court's jurisdiction, and if you put those two things
 9    together, the interpleader statute and the anti-injunction
10    act, it would seem that the requested injunction that's
11    specifically focused on turnover-type proceedings would be
12    appropriate here.

13                 MR. STASIEWICZ:     Again, so when you say

14    turnover-type proceedings, I think from what your Honor --
15                THE COURT:     It would -- excuse me.      It would

16    include the contempt proceeding, because it does appear that
17    the point of the contempt proceeding is to get at the assets.
18     Now, there are different types of contempt proceedings, as
19     you have pointed out; however, if the relief sought or
20    ordered in the contempt proceeding were Bernard Black is
21    fined because he just ignored our order, he should have done
22    something when he got the order and he didn't do it, and so
23    the Court could fine him a hundred thousand dollars.             That

24    would be personal to him, and he would have to pay it because
25     he didn't respond appropriately. That wouldn't necessarily
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 93 of 123 PageID #:1024
                                                                             31


 1     be directed at these assets.

 2                I think the concern here is it seems that the focus

 3    of this contempt proceeding is specifically to get the
 4    assets, and not to punish Mr. Black for noncompliance with

5     the Court's order.

6                  MR. STASIEWICZ:     I think those are listed, it's

 7     both remedial and punitive on the face of the contempt
8      motion. If that fine had already been levied against
9      Mr. Black for punitive, I don't think this Court could go in
10    and undo that. And I thi nk al1 these arguments are arguments

11    that Mr. Black has and can raise with the Denver probate
12    court, and if they rule against him with the Denver appellate
13    court, or Colorado appellate court, there is -- you know, the
14     point is if there are state proceedings that can resolve
15     parts of these claims, that those should go forward.
16                THE COURT:     But at the end of the day what you want

17     also, if I'm understanding, you also want Mr. Black to
18     relinquish his right to the portion of the assets that are
19     the subject of the contempt proceeding.
20                 MR. STASIEWICZ: Yeah.       In their motion they say

21     that Dain and Goodwin support the contempt, and yeah, we
22     haven't joined it specifically, but we support it, yes.
23                 THE COURT: You support it because you want -- just
24     to be clear, your client's position is the relief you want is
25     to be able to get those assets. So if the contempt
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 94 of 123 PageID #:1024
                                                                             32


 1     proceeding resulted in Mr. Black being find a hundred
 2    thousand dollars because he didn't respond appropriately, but
 3    the assets stayed where they are, that's not a desirable

 4     result for your client.
 5                 MR. STASIEWICZ:     I don't know that it -- how much

6     it advances their interest, but it's just that's the

 7     proceeding that's going on in front of the -- you know, let's
8     say everybody is enjoined here and the Denver probate court
9     still on its own authority says I'm still sanctioning you.
10                 MR. GRAYSON: Part of the problem here is if Joanne
11    Black had an articulated reason, other than wanting these

12    funds turned over, that she's pursuing contempt against
13     Bernard in Colorado, she ought to come into this case and
14     make that argument instead of having Dain and Goodwin come in
15    and carry her water for her in making the argument.
16                The contempt proceeding clearly is to put Mr. Black
17     under jeopardy of, including being imprisoned, fined,
18    whatever, for not turning over the assets that are the
19     subject of this proceeding.
20                 THE COURT: Okay. So one more question for
21     Mr. Grayson, which -- and again, I feel like I'm going in
22     circles, because I'm going back to an original question that
23     I still don't feel like I have a complete answer to yet,

24     which is why hasn't your client raised the interpleader and
25     the court's existing order as a defense here? So when it
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 95 of 123 PageID #:1024
                                                                               33


 1     went up on appeal, did somebody say, by the way, there is an
 2     interpleader action, and Mr. Black is subject to restrictions
 3     set by the District Court in Chicago?
 4                 MR. GRAYSON: The appeal really is whether he

 5     should have been ordered to turn over the funds in the first

6      place, not whether he violated the order to turn over the

 7    funds. What he's really appealed is the decision that the
8      court made to require the turnover of the trust funds.             He
9      will argue if necessary that he can't turn over the funds,
10     and he shouldn't be held in contempt for doing something that
11     he can't do. He has made that argument to counsel and the
12     court -- sorry.

13                 The proceeding is up for the first time on October
14     3rd.   I'm certain that his Colorado counsel, if Ms. Black is

15     not enjoined from proceeding to try to hold him in contempt
16     for not turning over the funds, I'm sure they'll make the
17     argument that he can't turn over the funds because of these
18     four or five different reasons.

19                 THE COURT: But the probate judge has not heard
20     those reasons yet.

21                 MR. GRAYSON:    Has not heard those reasons yet

22     because the contempt proceeding is up for the first time on
23     October 3rd.

24                 THE COURT: There has sort of been a suggestion I
25     think from the papers that the probate judge is going to do
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 96 of 123 PageID #:1024
                                                                             34


 1    what the probate judge is going to do because the probate

 2    judge has already decided that Mr. Black is in the wrong here
 3    and is taking advantage of things; that strikes me as very
 4     presumptuous given that the probate judge doesn't know about
 5    all of these other reasons why the funds can't be released.

6                  It also strikes me that the probate judge still
 7     might be unhappy with Mr. Black for not complying with the
8     original order and not bringing the issue to his or her
9     attention and might still impose a contempt sanction that's
10    completely unrelated to these funds, which would be an option
11    as wel 1.

12                 MR. GRAYSON: So again, we're not seeking -- we
13    can't, nor are we seeking, we understand, to enjoin the
14     probate proceedings altogether or to enjoin the probate judge
15    from doing whatever the probate judge feels is appropriate
16    she can do. What we're seeking to do is enjoin, which is in
17    the interpleader statute 2361, which is enjoin the parties
18    from seeking to do things that effectively amount to trying
19    to affect the interpleader funds.
20                 THE COURT:    Mr. Berg?

21                 MR. BERG: Judge, if I may step back and make one
22     observation. One of the problems that the Denver court, the
23     Skokie court, the Daley Center court are having dealing with
24     this is that not all the parties are before them in any one
25     action. And this Court has the advantage of being at the top
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 97 of 123 PageID #:1024
                                                                             35


 1    of the mountain. You have before you, because of the
 2     nationwide service process and the reach of the statutory
 3    interpleader, all of the claimants to these funds.

 4                 In Colorado Mr. Black, one of the issues he

 5    continues to contest is they have jurisdiction over him as a
6      person but not as a trustee, and some of the parties are
 7     before the Skokie court, others of the parties are before the
8     Daley Center court.       Everybody is here. That's why Chase is
9     asking this Court to take control of the situation and enter
10    the appropriate orders, and I'm sure you will.

11                THE COURT:     Okay.   Mr. Berg, at this point, from
12     your client's perspective, if I were now, or let's say prior
13    to October 3rd, going to enter an injunction that would
14     prevent any of the claimants from instituting or pursuing
15    legal proceedings to affect the funds, and it would
16    specifically -- it would be an injunction towards the
17    claimants, it would refer to turnover-type proceedings, et
18    cetera. Would you view that as a preliminary injunction, or
19    is that a permanent injunction at this stage?
20                 MR. BERG:    We think it would be a permanent

21    injunction, but without discharging us, I don't think my
22    client would think I've done my job.

23                THE COURT: So until your client gets discharged it
24    wouldn't really be a permanent injunction. The ultimate
25     relief your client is seeking is a permanent injunction and
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 98 of 123 PageID #:1024
                                                                             36


 1     discharge.
 2                  MR. BERG:   Right. And let me just say, discharge
 3     is different than dismissal. We don't want to just be
 4     dismissed from this action. We want to be discharged from
 5     liability related to these funds.

6                 THE COURT:     I understand.     And so what I'm thinking

 7    through in my mind is it seems to me like it may be

8      appropriate to enter injunctive relief that's narrowly
 9    targeted to address the issue of actions taken to impact the
10    funds and the integrity of the assets, really, since they're
11     not liquidated funds.       However, the larger issue of whether
12     it's appropriate to direct Chase or allow Chase to liquidate
13    them, I'm not sure I'm in a position to resolve that yet.

14                And so I think where that would leave things is the
15     middle ground of a preliminary injunction with respect to
16     actions to effect a de facto turnover of assets in the

17     short-term without a discharge, and then once resolution on
18     depositing the funds is made, that is when it would be ripe
19    for a permanent injunction.

20                  MR. GRAYSON:   And we could further brief the issue.

21    As your Honor noted, we didn't cite any cases, we just ask as
22     a matter of equity to not let them liquidate. I don't know
23     what authority there is around the country.
24                THE COURT:     The market crashes tomorrow, and the

25     value of the stocks goes down, and you're still fighting over
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 99 of 123 PageID #:1024
                                                                             37


 1    this a year from now, so it has plenty of time to fall
 2     precipitously.     I don't know what's held there.

 3                 MR. GRAYSON: I think if we got the preliminary
 4    injunction under 2361, and then if the parties want to brief
 5    the issue, and Chase wants to brief the issue of whether it

6     should be allowed to sell the securities and deposit them in
 7    the court, I think the parties could file supplemental briefs
8     on that issue, and then maybe that issue does get resolved

 9    one way or the other after that briefing.
10                THE COURT:     Mr. Black, are you at all -- you're not
11    Mr. Black. You're Mr. Grayson on behalf of Mr. Black.
12                MR. GRAYSON: Thank you.
13                THE COURT:     Mr. Grayson, are you at all concerned
14    that when your client goes into that contempt proceeding on
15    October 3rd and says we just got this preliminary injunction
16    from the District Court in Chicago, that the probate judge is
17    going to say, you got this order to try to avoid this
18    contempt proceeding, and there will be negative
19    repercussions.
20                MR. GRAYSON: Yes. Quite honestly we are. I think
21    my client is very nervous based on some of the jurisdictional
22    and other rulings that have been made in Colorado, which are
23    up on appeal, about what the judge might order, which is why
24    we would like the preliminary injunction to include enjoining
25    specifically Joanne from proceeding with this. Because the
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 100 of 123 PageID #:1024
                                                                              38


 1     end game of what Joanne is effectively trying to do, we
 2     believe, from this contempt, is to put pressure on Mr. Black
 3     to somehow, I don't know how he would do it, turn over some

 4     or all of these funds.

 5                 MR. STASIEWICZ:     I think if your Honor was granting
 6     Chase's motion for preliminary injunction, and not Bernard's,
 7     it would be clear from the face of the order that it was not

 8     Bernard going into court getting that, to deal with
 9     Mr. Grayson's concern. The point is this is Chase's motion.
10                 THE COURT:    I think there would need to be some

11     explanation.

12                 Look. It appears to me that the interested parties
13     on behalf of Joanne Black, including her conservator, and on
14     behalf of Bernard Black, his counsel, everybody is trying to
15     stake as strong a claim to these assets as possible, and so
16     everybody is really trying to get at the assets at the end of
17     the day, just in different ways.
18                 It does seem to me, though, that under the current
19     order I could be entertaining a motion for contempt as to

20     Joanne Black. If there is an injunction that's entered,
21     unless and until somebody says she's in violation of your

22     injunction, hold her in contempt, she may very well continue
23     to do whatever she's doing in front of the probate court. So
24     it may be that the way to enforce things is to nonetheless
25     bring her in here.
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 101 of 123 PageID #:1024
                                                                              39


 1                 Okay.    I'm going to take this under advisement. I
 2     appreciate that there is a hearing on the 3rd that has some
 3     significance, but I want to give some thought to the
 4     appropriate language here.        I'm not, as I said, in a position
 5     I think at this point to rule on the issue of whether Chase
 6     should be permitted to liquidate the assets over the

 7     objections of the other claimants in order to comply with
 8     that portion of the interpleader statute.          I suppose I'll
 9     entertain additional briefing on that specific issue and on
10     the jurisdictional issue as it's been presented if the
11     parties want to weigh in, though I'd like to keep it focused.
12                 So I'm going to direct two things today, because
13     we've now used up the time that I have allotted for this
14     hearing. One, for the motions that are on file, do I have a
15     proposed preliminary or permanent injunction order in my
16     proposed order email box?
17                 MR. GRAYSON:     We sent a proposed order.

18                 MR. BERG:    We also did.

19                 THE COURT:    I will take a look at those orders,

20     because I think the relief that I ultimately order is not
21     going to be on all fours with what either of the moving
22     parties requested, so I'll start there, and if I need another
23     submission I'll ask for it. So I'm going to take that under
24     advisement.

25                 With respect to the portion of Chase's motion that
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 102 of 123 PageID #:1024
                                                                              40


 1     asks for basically the ability to sell, an order that would
 2     permit them to sell the assets, deposit with the Court, and
 3     be discharged, I will ask the parties to submit position
 4     papers, if you will, on the issues that we discussed here in
 5     terms of what authority there is for me to enter such an

 6     order, and what, if any, jurisdictional issues are presented,
 7     including whether the parties have waived any jurisdictional
 8     objection by agreeing to Chase not posting a surety bond.
 9                 How much time do you need to file something on

10     that?

11                 MR. GRAYSON:     Two weeks, or three weeks.

12                 THE COURT:    Today is the 27th.      Two weeks is

13     October 11th. If you like, I'll give you until October 15th.
14                 MR. GRAYSON:     That's fine.

15                 MR. HYDE:    Thank you. Judge.

16                 MR. BERG:    Thank you. Judge.

17                 THE COURT: October 15th for, again, I'm calling
18     them position papers, because I'm not at this point really
19     looking for arguments and responses to arguments.

20                 MR. BERG:    Simultaneous submissions?

21                 THE COURT:     Let's do a simultaneous submission.         I

22     think the parties know what the issues are. They certainly
23     know what Chase's position is. Chase wants to do it,
24     everybody else to varying degrees seems to oppose it, so I
25     think I just need to get some clarity on the authority for
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 103 of 123 PageID #:1024
                                                                               41


 1     it.

 2                 That's going to be October 15th.         I'll set a status
 3     date in November to address that issue and to see where we

 4     are overall at that point.

 5                 Enjoli, can we get a mid November status?
 6                 THE CLERK:     November 19th.

 7                 MR. GRAYSON:     That's fine.

 8                 THE COURT:     Do I have a trial going on then?
 9                 THE CLERK:     Well, Protho will be over, supposedly.

10     It's supposed to be two weeks. Varma and Chatterjee is not
11     supposed to go.

12                 THE COURT:     Excellent.    Can we set this then at

13     like 10:00 o'clock or 11:00 o'clock? Put it at a separate

14     time.

15                 THE CLERK: What time you want to do it?
16                 THE COURT:     Let's say 10:30.

17                 MR. GRAYSON:     That's fine.

18                 THE COURT:     November 19th. Okay.       And the

19     preliminary injunction issue is taken under advisement.
20                 MR. BERG:    I should mention to the Court we have a

21     motion to default, attempt to enter default judgment on

22     October 8th.

23                 THE COURT:    That is noticed for October 8th.         So

24     given that that's a default motion, I'm not going to take it
25     up here just in case Ms. Black sends somebody to defend
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 104 of 123 PageID #:1024
                                                                             42


 1     against it because she sees that it's noticed for the 8th.
 2                 Did you provide her or her counsel with a courtesy
 3     copy?

 4                 MR. BERG:    We provided counsel in Colorado with a
 5     courtesy copy. We are trying to serve her through certified
6      mail with the motion.

 7                 THE COURT:    I'm not going to address that here, I'm
8      going to leave it for the 8th, because she may decide to come
9      in at the hearing to oppose it. And if not, then I'll
10     address that.

11                 MR. BERG:    Thank you, Judge.

12                 THE COURT: So I guess that means I'll see the
13     parties before November in any case.

14                 MR. STASIEWICZ: Thank you, your Honor.
15                 MR. GRAYSON: Thank you, your Honor.

16                 THE COURT: Thank you.

17           (End of proceedings.)
18                             CERTIFICATE

19

20           I certify that the foregoing is a correct transcript
21     from the record of proceedings in the above-entitled case on
22     September 27, 2019.

23

24     /s/Colette M. Kuemmeth
          Court Reporter
25
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 105 of 123 PageID #:1024




                       Exhibit F
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 106 of 123 PageID #:1024




      DENVER PROBATE COURT
      CITY AND COUNTY OF DENVER
      STATE OF COLORADO
      1437 Bannock Street, Room 230
      Denver, Colorado 80202


      In the Interest of:
                                                                   ^ COURT USE ONLY ^

      JOANNE BLACK,
                                                                 Case No.: 2012 PR 1772
      Protected Person
      Jane G. Ebisch
      The Ebisch Law Firm
      12600 W.Colfax Ave., Suite C-400
      Lakewood,CO 80215
      Phone(303)233-1232 Fax (303)672-9998
      Atty. #15029       Email iebisch(^ebischlaw.com
      RESPONDENT BLACK'S MOTION TO DISMISS MOTION FOR CONTEMPT
           AND TO QUASH JULY 23,2019 ORDER TO ISSUE CITATION AND
                                 CITATION TO SHOW CAUSE


            Respondent Bernard Black, in his capacity as former Conservator for Joanne

     Black (in that capacity,"Conservator Black"), as a co-trustee ofthe Supplemental Needs

    Trust("SNT")for the Benefit of Joanne Black (in that capacity,"SNT Trustee Black")

     and as co-trustee ofthe Irrevocable Trust for the Benefit ofthe Issue of Renata Black (in

    that capacity,"Issue Trustee Black"), by and through his counsel, Jane G. Ebisch ofThe

     Ebisch Law Firm, submits the following Motion to Dismiss the Order to Issue Citation

    and Citation to Show Cause ("Citation"), issued on July 23, 2019. SNT Trustee Black

     maintains his prior objection to this court's jurisdiction over him as SNT Trustee and

    over the SNT. Issue Trust Trustee Black has not previously appeared in this matter, and

    appears solely to object to this court'sjurisdiction over himself as Issue Trust trustee and

    over the Issue Trust.

        As grounds therefor. Conservator Black states the following:
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 107 of 123 PageID #:1024




        I.      INTRODUCTION


        On March 5, 2013, the probate court authorized Conservator Black to disclaim POD

     designations at Vanguard on Petitioner's Joanne Black's behalf. Two years later, Joanne

     Black challenged the disclaimer, and the probate court concluded in its Hearing Order

     dated September 28, 2015("2015 Order") that Conservator Black provided inadequate

     notice to the court that the disclaimer would result in the disclaimed funds being included

     in the Estate of Renata Black, and that under her will, 2/3rds ofthe Estate would go to a

     Supplemental Needs Trust("SNT")for the benefit of Joanne Black, and l/3rd would go

     to a trust set up to benefit Renata Black's issue ("the Issue Trust). Rather than unwinding

     the disclaimer, however, the probate court held that "the appropriate remedy [was]

     surcharge."

             The probate court surcharged Conservator Black in the amount of$1.5 million,

     the value ofthe allegedly improperly diverted assets, including a Roth IRA. Then, under

     the civil theft statute, it trebled the damages and entered judgment in the amount of$4.5

     million against Bernard Black personally.

             None ofthe proceedings before the probate court leading up to the 2015 Order

     concerned the SNT. Neither the SNT nor SNT Trustee Black was a party to those

     proceedings. The first action by the probate court directly implicating the SNT took

     place following a motion by SNT co-trustee Anthony Dain made in February 2016. SNT

     Trustee Black objected based on lack ofjurisdiction, appealed that decision on those

     grounds, among others, and the Colorado Court of Appeals issued a limited mandate to

     the probate court to address the issue ofjurisdiction, which it had not previously done.

     The probate court did so in its Order: Re. Colorado Court of Appeals on April 27, 2018
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 108 of 123 PageID #:1024




    ("April 2018 Order"). The SNT trustees have appealed that decision, on jurisdiction and

     other grounds. That appeal is now pending in the Colorado Court of Appeals.

              None ofthe proceedings before the probate court, including the remand leading to

     the April 2018 Order, concerned the Issue Trust or its trustees. There is not, and has

     never been, any motion before this court to which the Issue Trust and its trustees was a

     party, was sought be named as a party, or received notice.'

              None ofthe proceedings before the probate court has concerned Samuel Black, in

     his capacity as SNT trustee, or Samuel Black, in his capacity as Issue Trust trustee.

     There is not, and has never been, any motion before this court to which the Issue Trust

     and its trustees was a party, was sought to be named as a party, or received notice.

             The motion for contempt should be dismissed for multiple reasons.

              First, the April 2018 Order went beyond the Court of Appeals' mandate in a

     number of respects, as discussed below, and therefore exceeded this court's Jurisdiction.

     Petitioner's motion for contempt should be dismissed, at the least until the Court of

     Appeals has ruled on the pending appeals.

             Second, the SNT and Issue Trust are the subject ofan interpleader action in

     Illinois federal court, filed by JPMorgan Chase Bank and its securities affiliate, J.P.

     Morgan Securities (together,"Chase").^ In this "Interpleader Action," the court has

     directed that no action can be taken to move the SNT and Issue Trust assets from Chase

     without a prior motion being made to and approved by the federal court hearing this




    ' Bernard Black, in his capacity as former Conservator, is considered a separate legal person from Bernard
     Black in his capacity as SNT Trustee, and from Bernard Black, in his capacity as Issue Trust trustee.
     - JPMorgan Chase Bank and J.P. Morgan Securities v. Bernard Black, Samuel Black, Anthony Dain,
     Katherine Litvak, Olga Dal, Jeanette Goodwin, and Joanne Black, No. l8-cv-03347(N.D. 111.)
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 109 of 123 PageID #:1024




     action. Neither Joanne Black, Anthony Dain, nor Jeanette Goodwin has brought such a

     motion, likely because they recognize that doing so would be futile at this point in the

     interpleader proceedings. The Interpleader Action is the proper forum in which to

     resolve the multiple, conflicting claims, in multiple jurisdictions, to the SNT and Issue

     Trust assets. The contempt motion should be dismissed both as a matter ofcomity with

     the interpleader court, and because it violates that interpleader court's explicit orders, as

     set forth more fully below.

             Third, the April 2018 Order, to the extent it addressed the Issue Trust and its

     trustees, was made without regard to nonparties to the entire proceedings before the

     probate court, would improperly impact a trust and trustees as to which this court lacks

     Jurisdiction, was made without any motion being filed that would have sought to include

     the Issue Trust or its trustees as parties, without notice to the Issue Trust trustees or

     beneficiaries, and without any determination ofthe basis for this court to exercise

     personal jurisdiction over the Issue Trust trustees. The contempt motion improperly

     implicates the same nonparties.

             Fourth, the January and April 2018 orders, to the extent they addressed Samuel

     Black in his capacity as SNT trustee and in his capacity as Issue Trust trustee, were

     directed to a person over which this court lacks jurisdiction, were made without any

     motion being filed that sought to include Samuel Black, in either ofthese capacities, as a

     party, and were made without notice to Samuel Black.^ Any action which would effect

     assets in the Issue Trust, including that directed by the April 2018 Order, requires joint


     ^ Samuel Black has appealed the January 2018 order, and Joanne Black's appellate counsel has declined to
     defend the propriety of this court's order directed at him. See Reply Brief, in Nos. 2016CA2157,
     2017CA2242,2018346,and 2018CA1094(May 16,2019). at 49(heading:"The Probate Court Didn't
     Attempt to Exercise Personal Jurisdiction Over Samuel in its Order on Remand.")
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 110 of 123 PageID #:1024




     action by both trustees. It is improper to enter a contempt order against Conservator

     Black for failing to obey an Order involving funds over which he does not have sole

     control.


        IL      LEGAL ARGUMENT


             A. CONSERVATOR BLACK CANNOT BE HELD IN CONTEMPT FOR
                VIOLATION OF A VOID ORDER.


                1. The Trial Court Was Without Jurisdiction to Enter the April 2018
                   Order Because the Portion of The April 2018 Order Reversing the
                    Disclaimer Exceeded the Relevant Mandate from The Court of
                    Appeals.

             The basis for the contempt motion is the portion ofthe April 2018 Order that sua

     sponte invoked C.R.C.P.60 and reversed this court's prior decision in 2015 not to

     unwind the disclaimer. That order, tellingly, is titled "RE: COA Remand." Its only

     proper subject was a decision on the specific issued contained in the remand.

             Conservator Black appealed the 2015 Order and Joanne Black cross-appealed the

     probate court's denial of her request that the disclaimer be unwound. The Colorado

     Court of Appeals affirmed the 2015 Order, Black v. Black,422 P.3d 592(Colo.App.

     2018)("Damages Decision"). In its decision, the Court of Appeals specifically denied

     Joanne Black's request to unwind the disclaimer. Black v. Black, supra at 612. In doing

     so,the Court of Appeals determined that the probate court's "decision to [elect a remedy

     and] impose a surcharge rather than to order that the disclaimer transaction be unwound"

     was a proper exercise ofthe probate court's discretion.

             Conservator Black continued his appeal ofthe Damages Decision. He filed a

     petition for writ ofcertiorari with the Colorado Supreme Court. The filing ofthis

     petition continued the jurisdiction ofthe matter in the appellate courts. Jurisdiction
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 111 of 123 PageID #:1024




     remained in the appellate courts while this petition was pending. The Colorado Supreme

     Court considered the matter until it issued a decision on May 20,2019 denying

     Respondent Black's petition for writ ofcertiorari.

            The timeline establishes that all matters relating to the appeal ofthe 2015 Order,

     including unwinding ofthe disclaimer, were pending on appeal when the probate court

     issued its April 2018 Order. The probate court therefore had no jurisdiction to modify the

     2015 Order. "Courts universally recognize the general principle that once an appeal is

     perfected.Jurisdiction over the case is transferred from the trial court to the appellate

     court for all essential purposes with regard to the substantive issues that are the subject of

     the appeal." Molitor v. Anderson, 795 P.2d 266,268(Colo. 1990).

            This transfer of authority is "essential to the efficient administration of appellate

     processes and is an important adjunct to the concept ofthe finality ofjudgments." Id.

     Thus, a trial court lacks jurisdiction to consider a Rule 60(b) motion, absent a timely

     order from the Court of Appeals remanding the case "for that purpose." Id. at 269-70;see

     also Statefor Use ofDep V ofCorr. v. Pena,837 P.2d 214, 215(Colo. App. 1992)(no

    jurisdiction to hear Rule 60(b)(5) motion because "no remand was issued")."Such policy

     emphasizes the central responsibility of appellate courts to control the course ofan

     appeal." Molitor, 795 P.2d at 269.

            In April, 2018, the probate court had before it only a "limited remand" by Bernard

     Black, in his capacity as SNT trustee, concerning SNT jurisdiction, in a separate

     unpublished case concerning this court's orders concerning the SNT,Black v. Black,

    (Colo. App. Case No. 2016CA625, January 25, 2018)("SNT Decision"). That limited

     remand conferred no jurisdiction on the probate court to revisit the disclaimer, which was
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 112 of 123 PageID #:1024




     the subject ofthe separate appeal by Bernard Black, in his personal capacity, ofthe

     damages award and Joanne Black's cross-appeal ofthis court's determination not to

     reverse the disclaimer, in the Damages Decision. The remand was solely in Case No.

     2016CA625,and addressed only this court's Jurisdiction over the SNT and its trustees.

     This remand was made only in the SNT Decision and had nothing to do with the

     Damages Decision or the disclaimer. The probate court did not have discretion to go

     beyond the plain language ofthe mandate in the SNT Decision. See People v. Wise^ 348

     P.3d 482,487(Colo. App. 2014){citing Briggs v. Penn. R. Co., 334 U.S. 304,306(1948)

    (A lower court "has no power or authority to deviate from the mandate of an appellate

     court").

                    2.     A Party Cannot Be Held in Contempt of Disobeying A Void
                           Order.


            Because the 2015 Order remained on appeal as of April 2018, the probate court

     lacked jurisdiction on April 27, 2018 to enter Rule 60 relief. The Colorado courts have

     consistently held that a party who ignores or refuses to follow the directions ofa void

     order or decree cannot be found guilty ofcontempt. "One cannot be convicted of

     contempt for respectfully declining to comply with an order which is beyond the court's

     authority." See Thrap v. People, 192 Colo. 341,558 P.2d 576, 578-79(1977), citing

     Arkansas Valley Sugar Beet & Irrigated Land Co. v. Lubers, 72 Colo. 513,212 P. 848

    (1923)(a party who ignores or refuses to follow the directions ofa void decree is not

     guilty ofcontempt). Also .see Newman v. Bullock, 23 Colo. 217,47 P. 379(Colo. 1896)(a

     refusal to obey a void writ does not constitute a contempt ofcourt); White v. Adamek,907

     P.2d 735, 737(Colo. App. 1995)(an order that exceeds the trial court's jurisdiction is

     void and cannot support a finding ofcontempt).
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 113 of 123 PageID #:1024




            Though the Colorado appellate courts have not directly addressed the question in

     this procedural posture, at least two other state courts have held, given these

     circumstances, that a party is not guilty ofcontempt ofcourt for disobeying an order

     made by a lower court after it had lost jurisdiction by appeal to a higher court. In Amal

     V. Fraser, 371 S.C. 512, 522(2007), the South Carolina Supreme Court held that an

     initial order in a divorce case which required Father to videotape the giving of medicine

     was void for lack ofjurisdiction because the order modified the terms of Father's

     visitation, an issue which was being appealed. The Father could not be held in contempt

     for violating an order which was void ab initio for a lack ofjurisdiction. Similarly, in an

     original proceeding, State Ex Rel. O'Grady,61 Mont. 346,202 P. 575, 576(1921), the

     Montana Supreme Court ruled that an order ofcontempt against members ofa board of

     county commissioners was annulled because the trial court lostjurisdiction after an

     appeal was perfected by the affected parties. The court held that the order ofthe trial

     court amending its original order, which original order was on appeal, was void since

    jurisdiction had been transferred to the appellate court. The parties    ..could not be held

     in contempt for violation of or interference with that order ..   since the court had no

     authority of law to issue the order. O'Grady, supra at 577.

            The probate court's April 2018 Order was issued when it was without jurisdiction

     to reconsider the 2015 Order, while Respondent Black's appeal was pending. A

     challenge to the trial court's subject matter jurisdiction cannot be waived. A party may

     raise the issue at any stage ofthe proceedings. Town ofCarbondale v. GSS Properties^

     LLC, 169 P.3d 675,681 (Colo. 2007), citing Triebelhorn v. Turzanski, 149 Colo. 558,
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 114 of 123 PageID #:1024




     561, 370 P.2d 757, 759(1962)("[T]he defense of lack ofjurisdiction over the subject

     matter can be raised at any time, even for the first time in this court.").


        B. THE CONTEMPT MOTION IMPROPERLY ATTEMPTS TO
            INTERFERE WITH THE JURISDICTION OF THE ILLINOIS COURT
            OVER FUNDS IN THAT COURT'S CUSTODY AND CONTROL.


            A contempt motion is both improper at this time, and unnecessary to protect the

     assets at issue. The assets in the SNT and the Issue Trust are subject to the Interpleader

     Action, and are protected by court orders in that action. The conflict between the

     Citation and the interpleader court's orders was addressed in a hearing in the Interpleader

     Action held on September 27,2019. The interpleader court expressed the view that once

     this court was informed about the Interpleader Action (as this motion does), this court

     would realize that there is no basis for the contempt motion (even apart from the

    jurisdictional concerns raised above). See Interpleader Tr. at 5, Exh. A:

            THE COURT: So has the issue of~ has the probate court been apprised of this
            [interpleader] action, and has, I guess Mr. Black, raised with the probate judge
            one ofthe reasons I can't comply with your order is because the assets are subject
            to an interpleader, frozen because ofa citation ~ I guess I'm a little confused as to
            why ...any reasonable probate judge wouldn't say, okay, I understand, you
            shouldn't be held in contempt because there are other court orders out there that
            are preventing you from -


            MR.GRAYSON (counsel to the SNT and Issue Trust trustees): That will be a
            defense. It has been raised in the past. It hasn't stopped Joanne Black's counsel
            from still seeking to hold Bernard in contempt for not turning over the trust
            accounts, which, as you know, are frozen many different ways.

            In the Interpleader Action, both Chase and the SNT and Issue Trust trustees are

     seeking an injunction that would bar Joanne Black's counsel from proceeding with a

     contempt motion in this court. The interpleader court is aware ofthe October 3,2019

     return date for the contempt motion, and is expected to issue a decision on the injunction
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 115 of 123 PageID #:1024




     motion before then. Pending that decision, the interpleader court expressed the clear

     view that for Joanne Black to proceed with the contempt motion would violate that

     court's prior orders, and expose her to contempt proceedings in the Interpleader Action:

     Interpleader Tr. at 12-13.

            THE COURT: Why isn't Joanne Black in violation of my order for any ofthe
     claimants in this case not to take any steps to seek turnover ofthese assets without filing
     a motion here with notice so that could be resolved here?...
             My order that I entered here covers all ofthe claimants. It was entered without
     any opposition or objection and indicates that none ofthe claimants here are to try to
     effect a turnover ofthese assets without first providing notice by means of motion,
     written notice, or it says by means of motion in this case, which she did not do.


             THE COURT: But somebody, somebody could come forward and say not ~ that
     I want to increase the litigation on this issue ~ but somebody could be filing a motion for
     her to find her in contempt of my order for trying to do this without first coming here,
     and filing written notice, and giving people an opportunity to be heard.

            In the interests of not further escalating litigation costs, and of not seeking a

     remedy against Joanne Black for improper conduct by her counsel, the SNT and Issue

     Trust trustees have chosen not to bring contempt proceedings against Joanne Black in the

     Interpleader Action, based on the filing ofthe contempt motion in this court. Bernard

     Black represents to this court that the trustees will not do so ifthe contempt motion is

     dismissed, either by this court or voluntarily by Joanne Black's counsel.

             The interpleader court refers to two orders previously issued confirming that the

     trust assets cannot move without its consent. On May 15,2019, in response to a motion

     by Chase Bank,the interpleader court ruled:

            The Court previously ordered Plaintiffs [Chase] to post a bond of$4.2 million,
            which would be satisfied by a bond issued by Plaintiffs surety. Travelers Casualty
            and Surety Company of America(Dkt. No.[26]). Plaintiffs have now filed an
            unopposed motion to waive renewal ofthe surety bond (Dkt. No.[66]). Plaintiffs'
            motion (Dkt. No.[66]) is granted. IT IS FURTHER ORDERED that Plaintiffs
            shall not allow any withdrawals ofthe interpleader assets from the accounts or


                                                  10
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 116 of 123 PageID #:1024




            execute any instructions with respect to the interpleader assets, without prior
            approval from the Court. Such approval shall be sought by written motion with
            due notice provided to all Defendants.

            Under this order, attached as Exhibit "B," Chase "shall not" allow any transfer of

     the SNT and Issue Trust assets, without following these steps: (i) Chase must make a

     written motion to the interpleader court seeking authority to do so;(ii) all Defendants

     have an opportunity to respond; and (iii) the court rules on the motion. Chase has made

     no such motion.

            The interpleader court issued a second clarifying order, attached as Exhibit "C,"

     on June 19, 2019(emphasis added):

            The Court's prior order dated 5/15/2019 [68] is amended to preclude any party
            from seeking to enforce any court order requiring, or otherwise seek to effectuate,
            any turnover or withdrawal ofthe interpleader assets from the accounts held by
            [Chase], withoutfirstfiling a motion with this Court seeking approval for such
            withdrawal.

            Under the clear language ofthis order, if"any party," including Joanne Black,

     wishes to obtain or enforce any court order "seek[ing] to effectuate, any turnover or

     withdrawal ofthe interpleader assets," the first, mandatory step is for that party to file a

     motion with the interpleader court, seeking approval for that action. Instead, Joanne

     Black (through her counsel, Lisa DiPonio) ignored this express ruling by filing a motion

     in this Court, seeking remedial and punitive contempt against Conservator Black.

     Because Joanne Black has not alleged and could not prove one ofthe elements of

     punitive contempt- namely, that the alleged contemnor had the ability to comply with

     the April 2018 order given the status ofthe Interpleader Action — any action seeking

     punitive contempt motion would fail. Additionally, any court order otherwise would




                                                   11
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 117 of 123 PageID #:1024




     simply create conflicting results in separate states. See In re. Marriage ofNussbeck,974

     P.2d 493,497(Colo. 1999)(elements of punitive contempt)."*

              Moreover, as noted above, if Joanne Black continues to pursue the contempt

     motion in this court, the interpleader court has already stated that this will expose her to a

     contempt motion in the Interpleader Action.

              Chase brought the Interpleader Action so that the interpleader court could resolve

     a web ofconflicting court orders concerning the SNT and Issue Trust assets. The probate

     court's April 2018 Order is only one ofthose conflicting orders. The interpleader court

     has the power to decide among the competing claims. The purpose ofthe interpleader

     statute is to resolve conflicting claims over the same assets. It serves important state and

     private interests by efficiently resolving potential multiple actions in the same lawsuit,

     thereby conserving judicial and party resources. Interpleader provides a forum for

     resolution where there are competing claims to avoid the risk of double or multiple

     liability that could result from adverse determinations in different courts. Benton v.

     Adams,56 P.3d 81,86(Colo. 2002).

              The probate court, in contrast, cannot resolve those conflicts and cannot punish

     Conservator Black for being unable to abide by the probate court's April 2018 Order. A

     contempt order would improperly attempt to override outstanding Illinois court orders

     freezing the trust assets and determining that lenders to the trusts (Katherine Litvak and




     ^ Petitioner's Motion further fails to meet the elements of contempt because it is not verified by an affidavit
     nor by any party to the case, C.R.C.P. 107(c). Although it references exhibits which supposedly support
     the argument, no exhibits were filed and none were served on Conservator Black, denying the Court and
     Conservator Black the ability to be informed of the basis for Petitioner's argument.

                                                           12
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 118 of 123 PageID #:1024




     Olga Dal) hold valid claims to the funds held in the trusts.^ This court must honor the

     "citation" orders freezing the trust assets based on these lender claims, under the full faith

     and credit clause ofthe U.S. constitution. The Full Faith and Credit Clause protects the

     final judgments ofone state from collateral attack in another state. See Manvorth, Inc. v.

     McGuire, 810 P.2d 653,655-56(Colo. 1991), McClure v. JP Morgan Chase BankNA,

     2015 COA 117, T126, affd sub nom.JPMorgan Chase Bank, N.A. v. McClure,2017 CO

     22,126. The interpleader court has the power to resolve priority between competing

     claims, including deciding whether Joanne Black's claims should take precedence over

     the lenders' claims. This court does not have that power. Chase is also bound to honor

     both the orders ofthe interpleader court, and the citations freezing the trust assets. Thus,

     for multiple reasons, the trust assets cannot and will not move anywhere, until the

     Interpleader Action is decided. Neither Conservator Black nor anyone else has the power

     to move them.


              As a matter of prudence, and ofcomity with other courts, the probate court should

     respect the primacy ofthe interpleader court and dismiss the contempt motion, which will

     only add yet more complexity, conflicting orders, and legal cost to an already complex,

     costly situation.

                  C. THE COURT HAS NO JURISDICTION OVER THIRD-PARTY
                      FIDUCIARIES AFFECTED BY APRIL 2018 ORDER.

              Besides ordering an unwinding ofthe disclaimer, the April 2018 Order purports to

     impact both the SNT and the Issue Trust. The Issue Trust, its trustees and beneficiaries.




     5 Katherine Litvak's loans have been found valid as to the Issue Trust; no decision has been made with
     regard to her loans as to the SNT. Olga Dai's loans have been found valid as tO both trustS. See Cook
     County Circuit Court Orders, attached as Exhibits"D" and "E."

                                                        13
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 119 of 123 PageID #:1024




     received no notice ofthe proceedings on remand, particularly the court's April 2018

     Order, were not represented by counsel, and did not appear.

             The April 2018 Order purports to require that Samuel Black, in his capacity as

     SNT trustee and in his capacity as Issue Trust trustee, take action which would fulfill the

     court's April 2018 Order directed at Conservator Black. However, this court lacks

     personal jurisdiction over Samuel Black in any capacity. No motion was filed that sought

     to include Samuel Black as a party in the proceedings leading to this order as either SNT

     trustee or Issue Trust trustee. No notice was given to Samuel Black, and no evidence was

     presented as to any actions he might have taken that would support Jurisdiction.^ Indeed,

     in the appeal ofthe April 2018 order by Samuel Black, currently pending in the Colorado

     Court of Appeals, appellate counsel for Joanne Black has not defended this court's power

     to issue orders directed to Samuel Black.

         Bernard Black does not have unilateral control over the Issue Trust. Any action

     concerning the Issue Trust, including that directed in the April 2018 Order, requires Joint

     action by both trustees- by both Bernard and Samuel Black. Samuel Black continues to

     owe a fiduciary duty solely to the beneficiaries ofthe Issue Trust.


         III. CONCLUSION



         The issuance ofthe citation for contempt, and the possibility of litigating whether

     Conservator Black was in contempt ofthe April 2018 Order hinges first on a legal

     determination on the scope ofthe probate court's Jurisdiction, and whether the probate


     ^ Samuel Black has appealed the January 2018 order, and Joanne Black's appellate counsel has declined to
     defend the propriety of this court's order directed at him. See Reply Brief, in Nos. 2016CA2157,
     2017CA2242,2018346, and 2018CA1094(May 16,2019). at 49(heading:"The Probate Court Didn't
     Attempt to Exercise Personal Jurisdiction Over Samuel in its Order on Remand.")

                                                        14
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 120 of 123 PageID #:1024




     court had authority to revisit its 2015 decision on the disclaimer when the Colorado

     appellate courts held, at the same time, exclusive jurisdiction over an appeal which had

     addressed the same subject matter. Since the probate court's jurisdiction was absent, the

     Citation was void must be quashed.^ Further, Conservator Black cannot be held in

     contempt ofa void order.

               Additionally, the Motion and Contempt Citation should be dismissed since any

     action on this motion could result in further conflict with court orders in the Interpleader

     Action. Indeed, Joanne Black is expressly barred by orders from the interpleader court

     from pursuing the reliefshe seeks here, and risks facing a contempt motion there, if she

     does not desist here.


         Further, to the extent the April 2018 Order concerns either the Issue Trust or Samuel

     Black, as trustee ofeither the SNT or the Issue Trust, this court has no jurisdiction over

     either.


         WHEREFORE,Respondent Black requests this Court quash or dismiss the Motion

     and quash the Order to Issue Citation and Citation to Show Cause issued on July 23,

     2019.


         Respectfully submitted on October 1, 2019

                                                          Signed Original onfile at
                                                           The Ebisch Law Firm/s/Jane G. Ebisch


                                                          Jane G. Ebisch,#15029




     7 Respondent Black reserves his right, if the Court denies this Motion to Quash to Dismiss Order to Issue
     Citation and Citation to Show Cause Based on Trial Court's Lack of Jurisdiction, to assert other substantive
     defenses to the Verified Motion and Affidavit for Citation for Contempt.

                                                         15
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 121 of 123 PageID #:1024




                                  CERTIFICATE OF SERVICE

            I hereby certify that on October 1, 2019,1 served true and correct copies ofthe
     foregoing RESPONDENT BLACK'S MOTION TO DISMISS MOTION FOR
     CONTEMPT AND TO QUASH JULY 23, 2019 ORDER TO ISSUE CITATION AND
     CITATION TO SHOW CAUSE and proposed ORDER by E-service and first-class mail
     as indicated below and addressed as follows:


      VIA E-SERVICE                                             VIA E-SERVICE
      Joanne Black                                              Gayle Y. Young, Esq.
      c/o Lisa DiPonio, Esq.                                    Guardian ad Litem
      DiPonio & DiPonio, LLC                                    Young and Zen, LLC
      79 S. Broadway, Suite 348                                P.O. Box 307
      Littleton, Colorado 80122                                 Littleton, CO 80160

      VIA E-SERVICE                                             VIA E-SERVICE
      Teny Ehrlich                                              Rebecca Klock Schroer
      Arnold & Arnold, LLP                                      Matthew Steven Skotak
      7691 Shaffer Parkway, Suite A                             Holland & Hart LLP
      Littleton, Colorado 80127                                555     Street, Suite 3200
      terrvehrIich@arnoIdarnoId.com                            Denver, Colorado 80202
                                                               rkschroer@hoIlandhart.com
      VIA E-SERVICE                                             msskotak@holIandhart.com
      Steven W. Suflas, Esq.
      J. Matt Thornton, Esq.                                   Steven P. Mandell, Esq.
      Ballard Spahr, LLP                                        Mandell Menkes LLC
      1225 17'" Street, Suite 2300                             One North Franklin St., Suite 3600
      Denver, CO 80202                                         Chicago, IL 60606
      sufIas@baIIardsDahr.com                                  smandell@mandellmenkes.com
      thomtoni@,baIlardsoahr.com

      VIA U.S. MAIL                                              VIA U.S. MAIL
      Anthony Dain, Esq.                                        Ira W. Salzman, Esq.
      13272 Capstone Drive                                      Goldfarb, Abrandt, Salzman & Kutzin, LLP
      San Diego, CA 92130                                       350 Fifth Avenue, Ste 4310
                                                                New York, NY 10118
      VIA U.S. MAIL
      Cherie Wrigley                                             VIA E-SERVICE
      1946 Roadrunner Ave                                       Marco Chayet, Esq.
      Thousand Oaks, CA 91320                                   TamaraTrujillo, Esq.
                                                                Chayet & Danzo, LLC
                                                                650 South Cherry Street, Suite 710
                                                                 Denver, CO 80246
                                         Signed Original onfile at
                                         The Ebisch Law Firm/s/JoAnn Greff

                                         JoAnn Greff, Legal Assistant

                                                16
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 122 of 123 PageID #:1024




                      Exhibit G
Case: 1:18-cv-03447 Document #: 100 Filed: 10/04/19 Page 123 of 123 PageID #:1024




     JUDGE: LEITH *REPORTER: FTR *CONTEMPT CITATION APPEARANCES: CAC
     LISA DIPONIO. BOTH BERNARD BLACK AND HIS CNSL JANE EBISCH FTA. THE
     COURT FINDS BERNARD BLACK WAS PERSONALLY SERVED WITH THE
     CONTEMPT CITATION FOR TODAY'S DATE. MS. DIPONIO'S REQUEST FOR THE
     ISSUANCE OF A BENCH WARRANT FOR MR. BLACK'S FAILURE TO APPEAR IS
     GRANTED.ORDERED: A BENCH WARRANT SHALL ISSUE FOR THE ARREST OF
     BERNARD BLACK DUE TO HIS FAILURE TO APPEAR TO ANSWER THE
     CONTEMPT CITATION. CASH BOND IS ORDERED IN THE SUM OF $4,500,000.00,
     THE AMOUNT OF THE JUDGMENTS ENTERED AGAINST MR. BLACK.THE
     MOTION TO QUASH IS DENIED./EDL
